EXHIBIT 16
Jack N. Frost, Jr. (025312005)
Stephen R. Long (028811980)
DRINKER BIDDLE & REATH LLP
A Delaware Limited Liability Partnership
600 Campus Drive
Florham Park, New Jersey 07932-1047
Tel. 973-549-7000
Attorneys for Defendants
Johnson & Johnson and
Johnson & Johnson Consumer Inc.


D’ANGELA M. MCNEILL-GEORGE,                    SUPERIOR COURT OF NEW JERSEY
                                               LAW DIVISION: MIDDLESEX COUNTY
         Plaintiff,                            DOCKET NO: MID-L-7049-16 AS

vs.                                                         CIVIL ACTION
                                                         ASBESTOS LITIGATION

BRENNTAG NORTH AMERICA, INC., et               JOHNSON & JOHNSON, AND JOHNSON
al.,                                           & JOHNSON CONSUMER INC.
                                               ANSWERS TO REQUEST FOR
                                               ADMISSIONS, SUPPLEMENTAL
         Defendants.                           INTERROGATORIES RELATED TO
                                               CROSS CLAIMS, APPORTIONMENT
                                               AND CLAIMED EXPOSURES, EXPERT
                                               INTERROGATORIES AND DEMAND
                                               FOR PRODUCTION OF DOCUMENTS,
                                               AND REQUEST FOR THE PRODUCTION
                                               OF DOCUMENTS


         Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc., f/k/a Johnson &

Johnson Consumer Companies, Inc. (collectively, the “Johnson & Johnson Defendants”), by and

through their attorneys, hereby answers Plaintiffs’ Requests for Admissions, Interrogatories, and

Requests for Production stating as follows:

                    PRELIMINARY STATEMENT AND GENERAL
               OBJECTIONS TO PLAINTIFFS’ REQUESTS FOR ADMISSION

        1.     The information contained in these answers is provided pursuant to the applicable
rules regarding discovery. These answers are made without waiving or intending to waive: (i)
any objections as to the competence, relevance, materiality, privilege, or admissibility as
evidence, for any purpose, information or documents produced in response to these Requests for


89635934.1
Admissions; (ii) the right to object on any ground to the use of the documents or information
produced in response to these Requests for Admissions at any hearings or at trial; (iii) the right to
object on any ground at any time for further answers to the Requests for Admissions; or (iv) the
right at any time to revise, correct, supplement, or clarify any of the answers contained herein.

        2.     The Johnson & Johnson Defendants object to the purported time frames covered
by these Requests for Admissions because they are overly broad, unduly burdensome, and
unreasonable because they seek information that, in substantial part, are not relevant to this
lawsuit and are not reasonably calculated to lead to the discovery of admissible evidence.

       3.      The Johnson & Johnson Defendants have not completed their investigation and
discovery relating to this matter. Given the substantial fact investigation required and the
extensive volume of documents and electronic data that must be reviewed, answers are provided
herein without prejudice to the Johnson & Johnson Defendants’ right to amend or to supplement.
The specific answers set forth below and any production made pursuant to the answers are based
upon, and necessarily limited by, information now reasonably available to the Johnson &
Johnson Defendants.

        4.      The Johnson & Johnson Defendants further object generally to the Requests for
Admissions to the extent they seek information and/or materials that are protected by the
attorney-client privilege, the consulting expert witness privilege, the attorney work-product
doctrine, joint defense privilege, as trial preparation material, and/or any other applicable
privilege or immunity from discovery. To the extent that any such protected documents or
information are inadvertently produced in response to these Requests for Admissions, the
production of such documents or information shall not constitute a waiver of any right to assert
the applicability of any privilege or immunity to the documents or information, and any such
documents or information shall be returned to the Johnson & Johnson Defendants’ counsel
immediately upon discovery thereof.

        5.     The Johnson & Johnson Defendants further object to these Requests for
Admissions on the grounds that they seek information that is neither relevant to the claims or
defenses of any party to this action nor reasonably calculated to lead to the discovery of
admissible evidence, in part, to the extent that they seek information inconsistent with Plaintiffs’
allegations of exposure to any products allegedly manufactured by the Johnson & Johnson
Defendants or premises allegedly owned by the Johnson & Johnson Defendants

       6.       The Johnson & Johnson Defendants further object to these Requests for
Admissions to the extent that they prematurely seek expert discovery other than as provided by
the New Jersey Rules of Court and any other applicable case management order(s), scheduling
order(s), or pretrial order(s).

      7.      The Johnson & Johnson Defendants object to these Requests for Admissions as
argumentative because they require the adoption of assumption, which is improper.

        8.      The Johnson & Johnson Defendants object to these Requests for Admissions, and
specifically to the terms “asbestos” and “asbestos-containing product,” as vague and ambiguous
to the extent they fail to distinguish between raw asbestos, asbestos contained in different types



                                                 2
of products or product components, and/or different types of asbestos fibers. The Johnson &
Johnson Defendants never mined raw asbestos or manufactured any asbestos-containing
products.

        9.     The Johnson & Johnson Defendants hereby incorporates the foregoing
Preliminary Statement and General Objections into each and every one of the following answers.
The objections asserted in the Preliminary Statement and General Objections may be restated in
individual answers for emphasis, but such restatement does not negate the incorporation of these
objections to each of the following answers.

                                REQUESTS FOR ADMISSION

       REQUEST NO. 1:         This defendant was aware of the dangers of asbestos exposure to
end product users during the time frame that plaintiff alleges exposure to asbestos.

       RESPONSE: Please see the Johnson & Johnson Defendants’ Preliminary Statement and
General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson Defendants
further object to this Request, and specifically to the terms “aware,” “dangers,” “asbestos
exposure,” and “end product users,” as vague and ambiguous.             The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because it is
not limited in scope, to the products at issue in this lawsuit, or to the injuries alleged in this
lawsuit. To the extent the Request seeks information regarding products that are not at issue in
this lawsuit or injuries that are not alleged in this lawsuit, the Johnson & Johnson Defendants
further object that the Request seeks information that is neither relevant to any issue in this
lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. The Johnson
& Johnson Defendants further object to Plaintiffs’ characterization of the Johnson & Johnson
Defendants’ products as an asbestos-containing product on the grounds that such an assertion is
argumentative, assumes facts that are not in evidence, and factually incorrect.

       REQUEST NO. 2:         This defendant was aware of the dangers of asbestos exposure to
bystanders during the time frame that plaintiff alleges exposure to asbestos.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “aware,” “dangers,”
“asbestos exposure,” and “bystanders,” as vague and ambiguous. The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because it is


                                                 3
not limited in scope, to the products at issue in this lawsuit, or to the injuries alleged in this
lawsuit. To the extent the Request seeks information regarding products that are not at issue in
this lawsuit or injuries that are not alleged in this lawsuit, the Johnson & Johnson Defendants
further object that the Request seeks information that is neither relevant to any issue in this
lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. The Johnson
& Johnson Defendants further object to Plaintiffs’ characterization of the Johnson & Johnson
Defendants’ products as an asbestos-containing product on the grounds that such an assertion is
argumentative, assumes facts that are not in evidence, and factually incorrect.

       REQUEST NO. 3:         This defendant was not aware of the threshold limit value for
asbestos-containing dust during the time it sold its talcum powder products.

                a.      If defendant denies this request, please state all facts the defendant relies
                        upon as a basis for this denial.

                b.      Attach hereto copies of all documents this defendant has in its possession
                        that serve as a basis of defendant’s denial.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “aware,” “threshold limit
value,” “asbestos-containing dust,” and “talcum powder products,” as vague and ambiguous.
The Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because it is not limited in time, scope, to the products at issue in this lawsuit, or to
the injuries alleged in this lawsuit. To the extent the Request seeks information regarding
products that are not at issue in this lawsuit, the Johnson & Johnson Defendants further object
that the Request seeks information that is neither relevant to any issue in this lawsuit nor
reasonably calculated to lead to the discovery of admissible evidence. The Johnson & Johnson
Defendants further object to Plaintiffs’ characterization of the Johnson & Johnson Defendants’
products as an asbestos-containing product on the grounds that such an assertion is
argumentative, assumes facts that are not in evidence, and factually incorrect.




                                                  4
       REQUEST NO. 4:         This defendant did not rely upon the threshold limit value for
asbestos-containing dust as a basis for not placing a warning on its talcum powder products.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “rely upon,” “threshold
limit value,” “asbestos-containing dust,” “basis,” “warning,” and “talcum powder products,” as
vague and ambiguous. The Johnson & Johnson Defendants further object to this Request as
overly broad and unduly burdensome because it is not limited in time, scope, to the products at
issue in this lawsuit, or to the injuries alleged in this lawsuit. To the extent the Request seeks
information regarding products that are not at issue in this lawsuit, the Johnson & Johnson
Defendants further object that the Request seeks information that is neither relevant to any issue
in this lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. The
Johnson & Johnson Defendants further object to Plaintiffs’ characterization of the Johnson &
Johnson Defendants’ products as an asbestos-containing product on the grounds that such an
assertion is argumentative, assumes facts that are not in evidence, and factually incorrect.
Subject to and without waiving the foregoing objections, the Johnson & Johnson Defendants
respond as follows: The Johnson & Johnson Defendants did not provide a warning about
asbestos on the product(s) that are at issue in this lawsuit because the Johnson & Johnson
Defendants’ products did not contain asbestos.

       REQUEST NO. 5:         This defendant was not aware of the article by Fleischer and
Drinker during the time it sold talcum powder products.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “aware,” “the article by
Fleischer and Drinker,” and “talcum powder products,” as vague and ambiguous. The Johnson
& Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent
the Request seeks information regarding products that are not at issue in this lawsuit, the Johnson
& Johnson Defendants further object that the Request seeks information that is neither relevant



                                                 5
to any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence.

        REQUEST NO. 6:          This defendant did not rely upon the articles by Fleischer and
Drinker in any way as a basis for not placing a warning on the talcum powder products that it
sold.

        RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “rely upon,” “the articles
by Fleischer and Drinker,” “warning,” and “talcum powder products,” as vague and ambiguous.
The Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because it is not limited in time, scope, or to the products at issue in this lawsuit. To
the extent the Request seeks information regarding products that are not at issue in this lawsuit,
the Johnson & Johnson Defendants further object that the Request seeks information that is
neither relevant to any issue in this lawsuit nor reasonably calculated to lead to the discovery of
admissible evidence. Subject to and without waiving the foregoing objections, the Johnson &
Johnson Defendants respond as follows: The Johnson & Johnson Defendants did not provide a
warning about asbestos on the product(s) that are at issue in this lawsuit because the Johnson &
Johnson Defendants’ products did not contain asbestos.

        REQUEST NO. 7:          This defendant conducted no research to determine whether the
talcum powder products it sold were capable of causing harm to the consumer.

        RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “talcum powder
products,” “capable,” and “causing harm,” as vague and ambiguous. The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because it is
not limited in time, scope, to the products at issue in this lawsuit, or to the injuries alleged in this
lawsuit. To the extent the Request seeks information regarding products that are not at issue in
this lawsuit or injuries that are not alleged in this lawsuit, the Johnson & Johnson Defendants
further object that the Request seeks information that is neither relevant to any issue in this


                                                   6
lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. Subject to and
without waiving the foregoing objections, the Johnson & Johnson Defendants respond as
follows: Denied.

       REQUEST NO. 8:          This defendant conducted no tests to determine whether the use of
the talcum powder products it sold would release dust in excess of the threshold limit value for
asbestos-containing dust.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “use,” “talcum powder
products,” “release dust,” “threshold limit value,” and “asbestos-containing dust,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome because it is not limited in time, scope, or to the products at issue in this
lawsuit. To the extent the Request seeks information regarding products that are not at issue in
this lawsuit, the Johnson & Johnson Defendants further object that the Request seeks information
that is neither relevant to any issue in this lawsuit nor reasonably calculated to lead to the
discovery of admissible evidence.       The Johnson & Johnson Defendants further object to
Plaintiffs’ characterization of the Johnson & Johnson Defendants’ products as an asbestos-
containing product on the grounds that such an assertion is argumentative, assumes facts that are
not in evidence, and factually incorrect.

       REQUEST NO. 9:          This defendant conducted no tests to determine whether the talcum
powder products it sold contained asbestos fibers and would release asbestos dust in excess of
the threshold limit value for asbestos-containing dust.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “talcum powder
products,” “asbestos fibers,” “release,” “asbestos dust” “threshold limit value,” and “asbestos-
containing dust,” as vague and ambiguous. The Johnson & Johnson Defendants further object to
this Request as overly broad and unduly burdensome because it is not limited in time, scope, or
to the products at issue in this lawsuit. To the extent the Request seeks information regarding


                                                 7
products that are not at issue in this lawsuit, the Johnson & Johnson Defendants further object
that the Request seeks information that is neither relevant to any issue in this lawsuit nor
reasonably calculated to lead to the discovery of admissible evidence. Subject to and without
waiving the foregoing objections, the Johnson & Johnson Defendants respond as follows:
Denied.

       REQUEST NO. 10:        This defendant conducted no tests to determine if talcum powder
products it sold released asbestos-containing dust into the atmosphere.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “talcum powder
products,” “asbestos-containing dust,” and “atmosphere,” as vague and ambiguous. The Johnson
& Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent
the Request seeks information regarding products that are not at issue in this lawsuit, the Johnson
& Johnson Defendants further object that the Request seeks information that is neither relevant
to any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of the
Johnson & Johnson Defendants’ products as an asbestos-containing product on the grounds that
such an assertion is argumentative, assumes facts that are not in evidence, and factually
incorrect.

       REQUEST NO. 11:        This defendant conducted no tests at its manufacturing facilities to
determine if the talcum powder products it sold released asbestos-containing dust into the
atmosphere during their packaging.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “manufacturing
facilities,” “talcum powder products,” “released,” “asbestos-containing dust,” “atmosphere,” and
“packaging,” as vague and ambiguous. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome because it is not limited in time, scope, to the


                                                 8
products at issue in this lawsuit, or to Plaintiff’s alleged exposure. To the extent the Request
seeks information regarding products that are not at issue in this lawsuit or to alleged exposures
that are not at issue in this lawsuit, the Johnson & Johnson Defendants further object that the
Request seeks information that is neither relevant to any issue in this lawsuit nor reasonably
calculated to lead to the discovery of admissible evidence. The Johnson & Johnson Defendants
further object to Plaintiffs’ characterization of the Johnson & Johnson Defendants’ products as
an asbestos-containing product on the grounds that such an assertion is argumentative, assumes
facts that are not in evidence, and factually incorrect.

       REQUEST NO. 12:         This defendant conducted no tests at its manufacturing facilities to
determine if the talcum powder products it sold released asbestos-containing dust into the
atmosphere during their blending.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “manufacturing
facilities,” “talcum powder products,” “released,” “asbestos-containing dust,” “atmosphere,” and
“blending,” as vague and ambiguous. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome because it is not limited in time, scope, to the
products at issue in this lawsuit, or to Plaintiff’s alleged exposure. To the extent the Request
seeks information regarding products that are not at issue in this lawsuit or to alleged exposures
that are not at issue in this lawsuit, the Johnson & Johnson Defendants further object that the
Request seeks information that is neither relevant to any issue in this lawsuit nor reasonably
calculated to lead to the discovery of admissible evidence. The Johnson & Johnson Defendants
further object to Plaintiffs’ characterization of the Johnson & Johnson Defendants’ products as
an asbestos-containing product on the grounds that such an assertion is argumentative, assumes
facts that are not in evidence, and factually incorrect.

       REQUEST NO. 13:         This defendant conducted no tests to determine whether the use of
the talcum powder products it sold would release dust that contained respirable asbestos fibers.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson


                                                  9
Defendants further object to this Request, and specifically to the terms “talcum powder
products,” “release,” “dust,” and “respirable asbestos fibers,” as vague and ambiguous. The
Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because it is not limited in time, scope, or to the products at issue in this lawsuit. To
the extent the Request seeks information regarding products that are not at issue in this lawsuit,
the Johnson & Johnson Defendants further object that the Request seeks information that is
neither relevant to any issue in this lawsuit nor reasonably calculated to lead to the discovery of
admissible evidence.     The Johnson & Johnson Defendants further object to Plaintiffs’
characterization of the Johnson & Johnson Defendants’ products as an asbestos-containing
product on the grounds that such an assertion is argumentative, assumes facts that are not in
evidence, and factually incorrect.

       REQUEST NO. 14:        This defendant conducted no tests to determine whether the
cleanup of the talcum powder products it sold would release dust that contained respirable
asbestos fibers.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “cleanup,” “talcum
powder products,” “release,” “dust,” and “respirable asbestos fibers,” as vague and ambiguous.
The Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because it is not limited in time, scope, or to the products at issue in this lawsuit. To
the extent the Request seeks information regarding products that are not at issue in this lawsuit,
the Johnson & Johnson Defendants further object that the Request seeks information that is
neither relevant to any issue in this lawsuit nor reasonably calculated to lead to the discovery of
admissible evidence.     The Johnson & Johnson Defendants further object to Plaintiffs’
characterization of the Johnson & Johnson Defendants’ products as an asbestos-containing
product on the grounds that such an assertion is argumentative, assumes facts that are not in
evidence, and factually incorrect.

       REQUEST NO. 15:        This defendant conducted no research to determine the amount of
asbestos that could be inhaled from using the talcum powder products it sold.



                                                10
       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “amount of asbestos,”
“inhaled,” “using,” and “talcum powder products,” as vague and ambiguous. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent
the Request seeks information regarding products that are not at issue in this lawsuit, the Johnson
& Johnson Defendants further object that the Request seeks information that is neither relevant
to any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of the
Johnson & Johnson Defendants’ products as an asbestos-containing product on the grounds that
such an assertion is argumentative, assumes facts that are not in evidence, and factually
incorrect.

       REQUEST NO. 16:        This defendant conducted no research to determine the amount of
asbestos that could be inhaled from the cleanup of the talcum powder products it sold.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “amount of asbestos,”
“inhaled,” “cleanup,” and “talcum powder products,” as vague and ambiguous. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent
the Request seeks information regarding products that are not at issue in this lawsuit, the Johnson
& Johnson Defendants further object that the Request seeks information that is neither relevant
to any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of the
Johnson & Johnson Defendants’ products as an asbestos-containing product on the grounds that
such an assertion is argumentative, assumes facts that are not in evidence, and factually
incorrect.




                                                11
       REQUEST NO. 17:         None of the talcum powder products sold by this defendant ever
warned that the products were capable of causing cancer.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “talcum powder
products,” “warned,” “capable of causing,” and “cancer,” as vague and ambiguous. The Johnson
& Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries
alleged in this lawsuit. To the extent the Request seeks information regarding products that are
not at issue in this lawsuit or to injuries that are not alleged in this lawsuit, the Johnson &
Johnson Defendants further object that the Request seeks information that is neither relevant to
any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of the
Johnson & Johnson Defendants’ products as an asbestos-containing product on the grounds that
such an assertion is argumentative, assumes facts that are not in evidence, and factually
incorrect. Subject to and without waiving the foregoing objections, the Johnson & Johnson
Defendants respond as follows: The Johnson & Johnson Defendants did not provide a warning
about “cancer” on the product(s) that are at issue in this lawsuit because the Johnson & Johnson
Defendants’ products do not cause “cancer.”

       REQUEST NO. 18:         None of the talcum powder products sold by this defendant ever
warned that the products were capable of causing mesothelioma.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “talcum powder
products,” “warned,” and “capable of causing,” as vague and ambiguous. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, or to the products at issue in this lawsuit. To the extent
the Request seeks information regarding products that are not at issue in this lawsuit, the Johnson
& Johnson Defendants further object that the Request seeks information that is neither relevant



                                                 12
to any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of the
Johnson & Johnson Defendants’ products as an asbestos-containing product on the grounds that
such an assertion is argumentative, assumes facts that are not in evidence, and factually
incorrect. Subject to and without waiving the foregoing objections, the Johnson & Johnson
Defendants respond as follows: The Johnson & Johnson Defendants did not provide a warning
about mesothelioma on the product(s) that are at issue in this lawsuit because the Johnson &
Johnson Defendants’ products do not cause mesothelioma.

       REQUEST NO. 19:         None of the talcum powder products sold by this defendant ever
warned that the products were capable of causing death.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “talcum powder
products,” “warned,” and “capable of causing,” as vague and ambiguous. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries
alleged in this lawsuit. To the extent the Request seeks information regarding products that are
not at issue in this lawsuit or to injuries that are not alleged in this lawsuit, the Johnson &
Johnson Defendants further object that the Request seeks information that is neither relevant to
any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of the
Johnson & Johnson Defendants’ products as an asbestos-containing product on the grounds that
such an assertion is argumentative, assumes facts that are not in evidence, and factually
incorrect. Subject to and without waiving the foregoing objections, the Johnson & Johnson
Defendants respond as follows: The Johnson & Johnson Defendants did not provide a warning
about mesothelioma on the product(s) that are at issue in this lawsuit because the Johnson &
Johnson Defendants’ products do not cause death when used as intended.




                                                 13
       REQUEST NO. 20:         This defendant never warned the consumer that family members
who lived in the consumer’s household were at risk for developing cancer if the consumer
cleaned up talcum powder products in the household that were sold by this defendant.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “warned,” “at risk,”
“cancer,” “cleaned up,” and “talcum powder products,” as vague and ambiguous. The Johnson
& Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries
alleged in this lawsuit. To the extent the Request seeks information regarding products that are
not at issue in this lawsuit or to injuries that are not alleged in this lawsuit, the Johnson &
Johnson Defendants further object that the Request seeks information that is neither relevant to
any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of the
Johnson & Johnson Defendants’ products as an asbestos-containing product on the grounds that
such an assertion is argumentative, assumes facts that are not in evidence, and factually
incorrect. Subject to and without waiving the foregoing objections, the Johnson & Johnson
Defendants respond as follows: The Johnson & Johnson Defendants did not provide a warning
about “cancer” on the product(s) that are at issue in this lawsuit because the Johnson & Johnson
Defendants’ products do not cause “cancer.”

       REQUEST NO. 21:         This defendant never warned the consumer that family members
were at risk for developing mesothelioma if asbestos fibers were released into the air and inhaled
while using the talcum powder products sold by this defendant.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “warned,” “at risk,”
“asbestos fibers,” “released” “inhaled,” and “talcum powder products,” as vague and ambiguous.
The Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because it is not limited in time, scope, or to the products at issue in this lawsuit. To



                                                 14
the extent the Request seeks information regarding products that are not at issue in this lawsuit,
the Johnson & Johnson Defendants further object that the Request seeks information that is
neither relevant to any issue in this lawsuit nor reasonably calculated to lead to the discovery of
admissible evidence.      The Johnson & Johnson Defendants further object to Plaintiffs’
characterization of the Johnson & Johnson Defendants’ products as an asbestos-containing
product on the grounds that such an assertion is argumentative, assumes facts that are not in
evidence, and factually incorrect. Subject to and without waiving the foregoing objections, the
Johnson & Johnson Defendants respond as follows: The Johnson & Johnson Defendants did not
provide a warning about mesothelioma on the product(s) that are at issue in this lawsuit because
the Johnson & Johnson Defendants’ products do not cause mesothelioma.

       REQUEST NO. 22:        This defendant never warned the consumer that family members
were at risk for developing cancer if asbestos fibers were inhaled by a bystander during the use
of the asbestos-containing products sold by this defendant.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “warned,” “at risk,”
“asbestos fibers,” “inhaled,” “bystander,” and “talcum powder products,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome because it is not limited in time, scope, to the products at issue in this
lawsuit, or to the injuries alleged in this lawsuit. To the extent the Request seeks information
regarding products that are not at issue in this lawsuit or to injuries that are not alleged in this
lawsuit, the Johnson & Johnson Defendants further object that the Request seeks information that
is neither relevant to any issue in this lawsuit nor reasonably calculated to lead to the discovery
of admissible evidence.     The Johnson & Johnson Defendants further object to Plaintiffs’
characterization of the Johnson & Johnson Defendants’ products as an asbestos-containing
product on the grounds that such an assertion is argumentative, assumes facts that are not in
evidence, and factually incorrect. Subject to and without waiving the foregoing objections, the
Johnson & Johnson Defendants respond as follows: The Johnson & Johnson Defendants did not
provide a warning about “cancer” on the product(s) that are at issue in this lawsuit because the
Johnson & Johnson Defendants’ products do not cause “cancer.”


                                                15
        REQUEST NO. 23:         This defendant never employed an industrial hygienist to
determine whether the talcum powder it sold released asbestos containing dust into the
atmosphere during cleanup.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “industrial hygienist,”
“talcum powder,” “released,” “asbestos containing dust,” “atmosphere,” and “cleanup,” as vague
and ambiguous. The Johnson & Johnson Defendants further object to this Request as overly
broad and unduly burdensome because it is not limited in time, scope, or to the products at issue
in this lawsuit. To the extent the Request seeks information regarding products that are not at
issue in this lawsuit, the Johnson & Johnson Defendants further object that the Request seeks
information that is neither relevant to any issue in this lawsuit nor reasonably calculated to lead
to the discovery of admissible evidence. The Johnson & Johnson Defendants further object to
Plaintiffs’ characterization of the Johnson & Johnson Defendants’ products as an asbestos-
containing product on the grounds that such an assertion is argumentative, assumes facts that are
not in evidence, and factually incorrect.

        REQUEST NO. 24:         This defendant is aware of no information proving that the asbestos
containing product sold by any entity other than this defendant was a substantial contributing
factor in causing the plaintiff’s injury.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Admission. The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “asbestos containing
product” and “substantial contributing factor,” as vague and ambiguous.           The Johnson &
Johnson Defendants further object to this Request to the extent it seeks the disclosure of
information that is protected by the attorney-client privilege, the work-product doctrine, and/or
other applicable privileges. The Johnson & Johnson Defendants further object to this Request to
the extent that it prematurely seeks expert discovery other than as provided by the New Jersey
Rules of Court and any other applicable case management order(s), scheduling order(s), or
pretrial order(s).



                                                 16
                PRELIMINARY STATEMENT AND GENERAL
       OBJECTIONS TO PLAINTIFFS’ SUPPLEMENTAL INTERROGATORIES

        1.      The information contained in these answers is provided pursuant to the applicable
rules regarding discovery. These answers are made without waiving or intending to waive: (i)
any objections as to the competence, relevance, materiality, privilege, or admissibility as
evidence, for any purpose, information or documents produced in response to these
Interrogatories; (ii) the right to object on any ground to the use of the documents or information
produced in response to these Interrogatories at any hearings or at trial; (iii) the right to object on
any ground at any time for further answers to the Interrogatories; or (iv) the right at any time to
revise, correct, supplement, or clarify any of the answers contained herein.

        2.     The Johnson & Johnson Defendants object to the purported time frames covered
by these Interrogatories because they are overbroad, unduly burdensome, and unreasonable
because they seek information and documents that, in substantial part, are not relevant to this
lawsuit and are not reasonably calculated to lead to the discovery of admissible evidence.

       3.      The Johnson & Johnson Defendants have not completed its investigation and
discovery relating to this matter. Given the substantial fact investigation required and the
extensive volume of documents and electronic data that must be reviewed, answers are provided
herein without prejudice to the Johnson & Johnson Defendants’ right to amend or to supplement.
The specific answers set forth below and any production made pursuant to the answers are based
upon, and necessarily limited by, information now reasonably available to the Johnson &
Johnson Defendants.

        4.     The Johnson & Johnson Defendants further object to these Interrogatories to the
extent they require the disclosure of confidential, proprietary, or trade-secret information. The
Johnson & Johnson Defendants will not produce any documents containing confidential
information unless and until the Court has entered an appropriate Protective Order in this case.

        5.      The Johnson & Johnson Defendants further object generally to the Interrogatories
to the extent they seek information and/or materials that are protected by the attorney-client
privilege, the consulting expert witness privilege, the attorney work-product doctrine, joint
defense privilege, as trial preparation material, and/or any other applicable privilege or immunity
from discovery. To the extent that any such protected documents or information are
inadvertently produced in response to these Interrogatories, the production of such documents or
information shall not constitute a waiver of any right to assert the applicability of any privilege
or immunity to the documents or information, and any such documents or information shall be
returned to the Johnson & Johnson Defendants’ counsel immediately upon discovery thereof.

       6.     The Johnson & Johnson Defendants further object to these Interrogatories to the
extent they seek documents, writings, records, or publications that are in the public domain
because such information is equally available to Plaintiffs.

         7.     The Johnson & Johnson Defendants further object to these Interrogatories on the
grounds that they seek information that is neither relevant to the claims or defenses of any party
to this action nor reasonably calculated to lead to the discovery of admissible evidence, in part, to


                                                  17
the extent that they seek information inconsistent with Plaintiffs’ allegations of exposure to any
products allegedly manufactured by the Johnson & Johnson Defendants or premises allegedly
owned by the Johnson & Johnson Defendants

         8.     The Johnson & Johnson Defendants further object to these Interrogatories to the
extent that they prematurely seek expert discovery other than as provided by the New Jersey
Rules of Court and any other applicable case management order(s), scheduling order(s), or
pretrial order(s).

        9.       The Johnson & Johnson Defendants object to these Interrogatories on the grounds
that they are premature and purport to shift the burden of establishing product identification from
Plaintiffs to the Johnson & Johnson Defendants.

      10.     The Johnson & Johnson Defendants object to these Interrogatories as
argumentative because they require the adoption of assumption, which is improper.

        11.     The Johnson & Johnson Defendants object to these Interrogatories, and
specifically to the terms “asbestos” and “asbestos-containing product,” as vague and ambiguous
to the extent they fail to distinguish between raw asbestos, asbestos contained in different types
of products or product components, and/or different types of asbestos fibers. The Johnson &
Johnson Defendants never mined raw asbestos or manufactured any asbestos-containing
products.

        12.    The Johnson & Johnson Defendants hereby incorporates the foregoing
Preliminary Statement and General Objections into each and every one of the following answers.
The objections asserted in the Preliminary Statement and General Objections may be restated in
individual answers for emphasis, but such restatement does not negate the incorporation of these
objections to each of the following answers.

                           SUPPLEMENTAL INTERROGATORIES

        INTERROGATORY NO. S1:               Please set forth all parties to this lawsuit that this
defendant alleges are responsible for the plaintiff or plaintiff’s decedent’s injuries. For each such
party set forth:

                   a)   The factual basis for this defendant’s allegation that each such other party
                        is responsible for the plaintiff’s injuries.

                   b)   All evidence this defendant relies upon to support its allegation that a
                        party other than this defendant is responsible for the plaintiff’s injuries. If
                        this defendant relies upon any documents or deposition testimony to
                        support its allegation that a party other than this defendant is responsible




                                                   18
                      for the plaintiff’s injuries, please attach hereto copies of such documents
                      or deposition testimony.

               c)     All experts this defendant relies upon to support its allegation that a party
                      other than this defendant is responsible for the plaintiff’s injuries. Please
                      supply copies of all expert reports supporting this defendant’s allegation
                      that a party other than this defendant is responsible for the plaintiff’s
                      injuries.

               d)     The name and address of each witness that defendant relies upon to
                      support this defendant’s allegation that a party other than this defendant is
                      responsible for the plaintiff’s injuries and a summary of what each witness
                      is expected to testify to if called as a witness in this case.

       ANSWER:        Please see the Johnson & Johnson Defendants’ Preliminary Statement and
General Objections to Plaintiffs’ Supplemental Interrogatories. The Johnson & Johnson
Defendants further object to this Interrogatory, and specifically to the terms “responsible for,”
“injuries,” and “relies upon,” as vague and ambiguous. The Johnson & Johnson Defendants
further object to this Interrogatory to the extent it seeks the disclosure of information that is
protected by the attorney-client privilege, the work-product doctrine, and/or other applicable
privileges. The Johnson & Johnson Defendants further object to this Interrogatory to the extent
the Interrogatory prematurely seeks expert discovery other than as provided by the New Jersey
Rules of Court and/or any future, applicable Court Orders, including scheduling orders, to be
entered by the Court. The Johnson & Johnson Defendants further object to this Interrogatory as
overly broad and unduly burdensome to the extent this Interrogatory attempts to impose
obligations upon the Johnson & Johnson Defendants beyond those required by the New Jersey
Rules of Court. The Johnson & Johnson Defendants further objects to this Interrogatory because
the Interrogatory, as phrased, seeks information that is in the public domain and therefore are
equally available to Plaintiffs. The Johnson & Johnson Defendants further object to this
Interrogatory on the grounds that it is premature and purports to shift the burden of establishing
the elements of Plaintiffs’ lawsuit from Plaintiffs to the Johnson & Johnson Defendants.




                                                 19
       INTERROGATORY NO. S2:               Please set forth all parties to this lawsuit that this
defendant asserts a claim against for contribution.

       ANSWER:         Please see the Johnson & Johnson Defendants’ Preliminary Statement and
General Objections to Plaintiffs’ Supplemental Interrogatories. The Johnson & Johnson
Defendants further object to this Interrogatory to the extent it seeks the disclosure of information
that is protected by the attorney-client privilege, the work-product doctrine, and/or other
applicable privileges. The Johnson & Johnson Defendants further object to this Interrogatory to
the extent the Interrogatory prematurely seeks expert discovery other than as provided by the
New Jersey Rules of Court and/or any future, applicable Court Orders, including scheduling
orders, to be entered by the Court. The Johnson & Johnson Defendants further object to this
Interrogatory as overly broad and unduly burdensome to the extent this Interrogatory attempts to
impose obligations upon the Johnson & Johnson Defendants beyond those required by the New
Jersey Rules of Court. The Johnson & Johnson Defendants further objects to this Interrogatory
because the Interrogatory, as phrased, seeks information that is in the public domain and
therefore are equally available to Plaintiffs.

       INTERROGATORY NO. S3:               For each party to this lawsuit that this defendant asserts
a contribution claim against, please set forth:

               a)      The factual basis for each contribution claim.

               b)      All evidence this defendant relies upon to support its contribution claim. If
                       this defendant relies upon any documents or deposition testimony to
                       support its contribution claim, please attach hereto copies of such
                       documents or deposition testimony.

               c)      All experts this defendant relies upon to support its contribution claim.
                       Please supply copies of all expert reports supporting this defendant’s claim
                       for contribution.

               d)      The name and address of each witness that defendant relies upon to
                       support this defendant’s claim for contribution and a summary of what
                       each witness is expected to testify to if called as a witness in this case.


                                                  20
       ANSWER:         Please see the Johnson & Johnson Defendants’ Preliminary Statement and
General Objections to Plaintiffs’ Supplemental Interrogatories. The Johnson & Johnson
Defendants further object to this Interrogatory, and specifically to the term “relies upon,” as
vague and ambiguous. The Johnson & Johnson Defendants further object to this Interrogatory to
the extent it seeks the disclosure of information that is protected by the attorney-client privilege,
the work-product doctrine, and/or other applicable privileges. The Johnson & Johnson
Defendants further object to this Interrogatory to the extent the Interrogatory prematurely seeks
expert discovery other than as provided by the New Jersey Rules of Court and/or any future,
applicable Court Orders, including scheduling orders, to be entered by the Court. The Johnson &
Johnson Defendants further object to this Interrogatory as overly broad and unduly burdensome
to the extent this Interrogatory attempts to impose obligations upon the Johnson & Johnson
Defendants beyond those required by the New Jersey Rules of Court. The Johnson & Johnson
Defendants further objects to this Interrogatory because the Interrogatory, as phrased, seeks
information that is in the public domain and therefore are equally available to Plaintiffs. The
Johnson & Johnson Defendants further object to this Interrogatory on the grounds that it is
premature and purports to shift the burden of establishing the elements of Plaintiffs’ lawsuit from
Plaintiffs to the Johnson & Johnson Defendants.

       INTERROGATORY NO. S4:              Please set forth all parties to this lawsuit that this
defendant asserts a claim against for indemnification.

       ANSWER:         Please see the Johnson & Johnson Defendants’ Preliminary Statement and
General Objections to Plaintiffs’ Supplemental Interrogatories. The Johnson & Johnson
Defendants further object to this Interrogatory to the extent it seeks the disclosure of information
that is protected by the attorney-client privilege, the work-product doctrine, and/or other
applicable privileges. The Johnson & Johnson Defendants further object to this Interrogatory to
the extent the Interrogatory prematurely seeks expert discovery other than as provided by the
New Jersey Rules of Court and/or any future, applicable Court Orders, including scheduling
orders, to be entered by the Court. The Johnson & Johnson Defendants further object to this
Interrogatory as overly broad and unduly burdensome to the extent this Interrogatory attempts to
impose obligations upon the Johnson & Johnson Defendants beyond those required by the New




                                                 21
Jersey Rules of Court. Subject to and without waiving the foregoing objections, the Johnson &
Johnson Defendants respond as follows: None.

       INTERROGATORY NO. S5:               For each party to this lawsuit that this defendant asserts
a indemnification claim against, please set forth:

               a)      The factual basis for each indemnification claim.

               b)      All evidence this defendant relies upon to support its indemnification
                       claim. If this defendant relies upon any documents or deposition testimony
                       to support its indemnification claim, please attach hereto copies of such
                       documents or deposition testimony.

               c)      All experts this defendant relies upon to support its indemnification claim.
                       Please supply copies of all expert reports supporting this defendant’s claim
                       for indemnification.

               d)      The name and address of each witness that defendant relies upon to
                       support this defendant’s claim for indemnification and a summary of what
                       each witness is expected to testify to if called as a witness in this case.

       ANSWER:         Please see the Johnson & Johnson Defendants’ Preliminary Statement and
General Objections to Plaintiffs’ Supplemental Interrogatories. The Johnson & Johnson
Defendants further object to this Interrogatory, and specifically to the term “relies upon,” as
vague and ambiguous. The Johnson & Johnson Defendants further object to this Interrogatory to
the extent it seeks the disclosure of information that is protected by the attorney-client privilege,
the work-product doctrine, and/or other applicable privileges. The Johnson & Johnson
Defendants further object to this Interrogatory to the extent the Interrogatory prematurely seeks
expert discovery other than as provided by the New Jersey Rules of Court and/or any future,
applicable Court Orders, including scheduling orders, to be entered by the Court. The Johnson &
Johnson Defendants further object to this Interrogatory as overly broad and unduly burdensome
to the extent this Interrogatory attempts to impose obligations upon the Johnson & Johnson
Defendants beyond those required by the New Jersey Rules of Court. The Johnson & Johnson
Defendants further objects to this Interrogatory because the Interrogatory, as phrased, seeks


                                                 22
information that is in the public domain and therefore are equally available to Plaintiffs. Subject
to and without waiving the foregoing objections, the Johnson & Johnson Defendants respond as
follows: Please see the Johnson & Johnson Defendants’ Response to Plaintiffs’ Interrogatory No.
S5, which is hereby incorporated by reference as if fully set forth herein.

         INTERROGATORY NO. S6:              Please set forth the name and identity of all non parties
that this defendant alleges are responsible for the plaintiff’s injuries. For each such entity set
forth:

               a)      The factual basis for this defendant’s claim that each such other non party
                       is responsible for the plaintiff’s injuries.

               b)      All evidence this defendant relies upon to support its claim that a non
                       party is responsible for the plaintiff’s injuries. If this defendant relies upon
                       any documents or deposition testimony to support its claim that a non
                       party is responsible for the plaintiff’s injuries, please attach hereto copies
                       of such documents or deposition testimony.

               c)      All experts this defendant relies upon to support its claim that a non party
                       is responsible for the plaintiff’s injuries. Please supply copies of all expert
                       reports supporting this defendant’s claim that a non party is responsible
                       for the plaintiff’s injuries.

               d)      The name and address of each witness that defendant relies upon to
                       support this defendant’s claim that a non party is responsible for the
                       plaintiff’s injuries and a summary of what each witness is expected to
                       testify to if called as a witness in this case.

         ANSWER:       Please see the Johnson & Johnson Defendants’ Preliminary Statement and
General Objections to Plaintiffs’ Supplemental Interrogatories. The Johnson & Johnson
Defendants further object to this Interrogatory, and specifically to the terms “responsible for,”
“injuries,” and “relies upon,” as vague and ambiguous. The Johnson & Johnson Defendants
further object to this Interrogatory to the extent it seeks the disclosure of information that is
protected by the attorney-client privilege, the work-product doctrine, and/or other applicable


                                                   23
privileges. The Johnson & Johnson Defendants further object to this Interrogatory to the extent
the Interrogatory prematurely seeks expert discovery other than as provided by the New Jersey
Rules of Court and/or any future, applicable Court Orders, including scheduling orders, to be
entered by the Court. The Johnson & Johnson Defendants further object to this Interrogatory as
overly broad and unduly burdensome to the extent this Interrogatory attempts to impose
obligations upon the Johnson & Johnson Defendants beyond those required by the New Jersey
Rules of Court. The Johnson & Johnson Defendants further objects to this Interrogatory because
the Interrogatory, as phrased, seeks information that is in the public domain and therefore are
equally available to Plaintiffs. The Johnson & Johnson Defendants further object to this
Interrogatory on the grounds that it is premature and purports to shift the burden of establishing
the elements of Plaintiffs’ lawsuit from Plaintiffs to the Johnson & Johnson Defendants.

       INTERROGATORY NO. S7:               If this defendant alleges that plaintiff or plaintiff’s
decedent was injured as a result of exposure to asbestos from a source other than as alleged in the
plaintiff’s Complaint and answer to standard interrogatory 1-6, please set forth:

               a)     The factual basis for this defendant’s assertion that plaintiff or plaintiff’s
                      decedent was injured as a result of exposure to asbestos from a source
                      other than as alleged in the plaintiff’s Complaint and answer to standard
                      interrogatory 1-6.

               b)     All evidence this defendant relies upon to support its assertion that
                      plaintiff or plaintiff’s decedent was injured as a result of exposure to
                      asbestos from a source other than as alleged in the plaintiff’s Complaint
                      and answer to standard interrogatory 1-6. If this defendant relies upon any
                      documents or deposition testimony to support its assertion that plaintiff or
                      plaintiff’s decedent was injured as a result of exposure to asbestos from a
                      source other than as alleged in the plaintiff’s Complaint and answer to
                      standard interrogatory 1-6, please attach hereto copies of such documents
                      or deposition testimony.

               c)     All experts this defendant relies upon to support its assertion that plaintiff
                      or plaintiff’s decedent was injured as a result of exposure to asbestos from


                                                 24
                      a source other than as alleged in the plaintiff’s Complaint and answer to
                      standard interrogatory 1-6. Please supply copies of all expert reports
                      supporting this defendant’s assertion that plaintiff or plaintiff’s decedent
                      was injured as a result of exposure to asbestos from a source other than as
                      alleged in the plaintiff’s Complaint and answer to standard interrogatory
                      1-6.

              d)      The name and address of each witness that defendant relies upon to
                      support this defendant’s assertion that plaintiff or plaintiff’s decedent was
                      injured as a result of exposure to asbestos from a source other than as
                      alleged in the plaintiff’s Complaint and answer to standard interrogatory
                      1-6 and a summary of what each witness is expected to testify to if called
                      as a witness in this case.

       ANSWER:        Please see the Johnson & Johnson Defendants’ Preliminary Statement and

General Objections to Plaintiffs’ Supplemental Interrogatories. The Johnson & Johnson

Defendants further object to this Interrogatory, and specifically to the terms “exposure to

asbestos” and “relies upon,” as vague and ambiguous. The Johnson & Johnson Defendants

further object to this Interrogatory to the extent it seeks the disclosure of information that is

protected by the attorney-client privilege, the work-product doctrine, and/or other applicable

privileges. The Johnson & Johnson Defendants further object to this Interrogatory to the extent

the Interrogatory prematurely seeks expert discovery other than as provided by the New Jersey

Rules of Court and/or any future, applicable Court Orders, including scheduling orders, to be

entered by the Court. The Johnson & Johnson Defendants further object to this Interrogatory as

overly broad and unduly burdensome to the extent this Interrogatory attempts to impose

obligations upon the Johnson & Johnson Defendants beyond those required by the New Jersey

Rules of Court. The Johnson & Johnson Defendants further objects to this Interrogatory because

the Interrogatory, as phrased, seeks information that is in the public domain and therefore are


                                                   25
equally available to Plaintiffs. The Johnson & Johnson Defendants further object to this

Interrogatory on the grounds that it is premature and purports to shift the burden of establishing

the elements of Plaintiffs’ lawsuit from Plaintiffs to the Johnson & Johnson Defendants.

                  PRELIMINARY STATEMENT AND GENERAL
            OBJECTIONS TO PLAINTIFFS’ EXPERT INTERROGATORIES

        1.      The information contained in these answers is provided pursuant to the applicable
rules regarding discovery. These answers are made without waiving or intending to waive: (i)
any objections as to the competence, relevance, materiality, privilege, or admissibility as
evidence, for any purpose, information or documents produced in response to these
Interrogatories; (ii) the right to object on any ground to the use of the documents or information
produced in response to these Interrogatories at any hearings or at trial; (iii) the right to object on
any ground at any time for further answers to the Interrogatories; or (iv) the right at any time to
revise, correct, supplement, or clarify any of the answers contained herein.

       2.      The Johnson & Johnson Defendants have not completed its investigation and
discovery relating to this matter. Given the substantial fact investigation required and the
extensive volume of documents and electronic data that must be reviewed, answers are provided
herein without prejudice to the Johnson & Johnson Defendants’ right to amend or to supplement.
The specific answers set forth below and any production made pursuant to the answers are based
upon, and necessarily limited by, information now reasonably available to the Johnson &
Johnson Defendants.

        3.     The Johnson & Johnson Defendants further object to these Interrogatories to the
extent they require the disclosure of confidential, proprietary, or trade-secret information. The
Johnson & Johnson Defendants will not produce any documents containing confidential
information unless and until the Court has entered an appropriate Protective Order in this case.

        4.     The Johnson & Johnson Defendants further object generally to these
Interrogatories to the extent they seek information and/or materials that are protected by the
attorney-client privilege, the consulting expert witness privilege, the attorney work-product
doctrine, joint defense privilege, as trial preparation material, and/or any other applicable
privilege or immunity from discovery. To the extent that any such protected documents or
information are inadvertently produced in response to these Interrogatories, the production of
such documents or information shall not constitute a waiver of any right to assert the
applicability of any privilege or immunity to the documents or information, and any such
documents or information shall be returned to the Johnson & Johnson Defendants’ counsel
immediately upon discovery thereof.

         5.     The Johnson & Johnson Defendants further object to these Interrogatories to the
extent that they prematurely seek expert discovery other than as provided by the New Jersey
Rules of Court and any other applicable case management order(s), scheduling order(s), or
pretrial order(s).



                                                  26
        6.     The Johnson & Johnson Defendants hereby incorporates the foregoing
Preliminary Statement and General Objections into each and every one of the following answers.
The objections asserted in the Preliminary Statement and General Objections may be restated in
individual answers for emphasis, but such restatement does not negate the incorporation of these
objections to each of the following answers.

                        EXPERT INTERROGATORIES AND
                    DEMAND FOR PRODUCTION OF DOCUMENTS

       1.     With respect to any expert witness you expect to call at trial, please:

                      (a)    Give a complete statement of all opinions to be expressed and the

                             basis and reasons therefor; Please consider this a formal demand

                             for a written report in this case pursuant to N.J. Court Rule 4:17-4.

                      (b)    Identify the data or other information considered by the witness in

                             forming the opinions;

                      (c)    Describe and produce any exhibits to be used as a summary of or

                             support for the opinions;

                      (d)    State the qualifications of the witness, including a list of all

                             publications authored by the witness within the preceding ten years

                             (please produce a current curriculum vitae if available);

                      (e)    Describe the compensation to be paid for the study and testimony;

                      (f)    Provide a listing (by jurisdiction, caption and case number if

                             available) of any other cases in which the witness has testified as

                             an expert at trial or by deposition within the preceding four years,

                             indication the side or party for whom the witness testified and the

                             attorney representing such party;

                      (g)    State the number of cases on which the witness has previously

                             consulted with the counsel or firm retaining that expert in this case,



                                               27
                               and identify the case if the testimony occurred within the last four

                               years;

                       (h)     State the number of cases in which the witness has previously

                               testified in deposition, hearing, or trial on behalf of a party

                               represented by the counsel or firm retaining that expert in this case,

                               and identify the case if the testimony occurred within the last four

                               years;

                       (i)     Provide a listing of any medical, professional or technical literature

                               which the witness has read in connection with this case;

                       (j)     Provide a listing of the books in the witness’s possession or control

                               which relate to the subject matter of the witness’ testimony;

                       (k)     Provide a listing of the professional journals to which the witness

                               has subscribed during the past four years.

                       (l)     State whether the expert knows the party or parties on whose

                               behalf the expert is testifying, and describe any personal,

                               professional or social relationship between the expert and such

                               party.

       ANSWER:         Please see the Johnson & Johnson Defendants’ Preliminary Statement and
General Objections to Plaintiffs’ Expert Interrogatories. The Johnson & Johnson Defendants
further object to this Interrogatory, and specifically to the terms “data” and “qualifications,” as
vague and ambiguous. The Johnson & Johnson Defendants further object to this Interrogatory to
the extent it seeks the disclosure of information that is protected by the attorney-client privilege,
the work-product doctrine, and/or other applicable privileges. The Johnson & Johnson
Defendants further object to this Interrogatory to the extent the Interrogatory prematurely seeks
expert discovery other than as provided by the New Jersey Rules of Court and/or any future,



                                                 28
applicable Court Orders, including scheduling orders, to be entered by the Court. The Johnson &
Johnson Defendants further object to this Interrogatory as overly broad and unduly burdensome
to the extent this Interrogatory attempts to impose obligations upon the Johnson & Johnson
Defendants beyond those required by the New Jersey Rules of Court. The Johnson & Johnson
Defendants further objects to this Interrogatory because the Interrogatory, as phrased, seeks
information that is in the public domain and therefore are equally available to Plaintiffs. Subject
to and without waiving the foregoing objections, the Johnson & Johnson Defendants respond as
follows: The Johnson & Johnson Defendants will provide information regarding their experts at
the appropriate time and in accordance with their obligations under the New Jersey Rules of
Court.

         PRELIMINARY STATEMENT AND GENERAL OBJECTIONS
        TO PLAINTIFFS’ REQUESTS FOR PRODUCTION CONCERNING
    DEFENDANT’S EXPERT WITNESS TO BE CALLED TO TESTIFY AT TRIAL

         1.      The information contained in these responses is provided pursuant to the
applicable rules regarding discovery. These responses are made without waiving or intending to
waive: (i) any objections as to the competence, relevance, materiality, privilege, or admissibility
as evidence, for any purpose, information or documents produced in response to these Requests;
(ii) the right to object on any ground to the use of the documents or information produced in
response to these Requests at any hearings or at trial; (iii) the right to object on any ground at any
time for further responses to the Requests; or (iv) the right at any time to revise, correct,
supplement, or clarify any of the responses contained herein.

       2.     The Johnson & Johnson Defendants have not completed its investigation and
discovery relating to this matter. Given the substantial fact investigation required and the
extensive volume of documents and electronic data that must be reviewed, responses are
provided herein without prejudice to the Johnson & Johnson Defendants’ right to amend or to
supplement. The specific responses set forth below and any production made pursuant to the
responses are based upon, and necessarily limited by, information now reasonably available to
the Johnson & Johnson Defendants.

        3.     The Johnson & Johnson Defendants further object to these Requests to the extent
they require the disclosure of confidential, proprietary, or trade-secret information. The Johnson
& Johnson Defendants will not produce any documents containing confidential information
unless and until the Court has entered an appropriate Protective Order in this case.

        4.      The Johnson & Johnson Defendants further object generally to the Requests to the
extent they seek information and/or materials that are protected by the attorney-client privilege,
the consulting expert witness privilege, the attorney work-product doctrine, joint defense
privilege, as trial preparation material, and/or any other applicable privilege or immunity from
discovery. To the extent that any such protected documents or information are inadvertently



                                                 29
produced in response to these Requests, the production of such documents or information shall
not constitute a waiver of any right to assert the applicability of any privilege or immunity to the
documents or information, and any such documents or information shall be returned to the
Johnson & Johnson Defendants’ counsel immediately upon discovery thereof.

        5.    The Johnson & Johnson Defendants further object to these Requests to the extent
that they prematurely seek expert discovery other than as provided by the New Jersey Rules of
Court and any other applicable case management order(s), scheduling order(s), or pretrial
order(s).

        6.     The Johnson & Johnson Defendants hereby incorporates the foregoing
Preliminary Statement and General Objections into each and every one of the following
responses. The objections asserted in the Preliminary Statement and General Objections may be
restated in individual responses for emphasis, but such restatement does not negate the
incorporation of these objections to each of the following responses.

 RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS CONCERNING
   DEFENDANT’S EXPERT WITNESS TO BE CALLED TO TESTIFY AT TRIAL

       REQUEST NO. 1:          All documents provided to any expert witness whom you expect to
call at trial, including records, reports, literature, memoranda or any other documents prepared
by you or your attorney.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request, and specifically to the terms “expect” and “any other documents,”
as vague and ambiguous. The Johnson & Johnson Defendants further object to this Request to
the extent it seeks the disclosure of information that is protected by the attorney-client privilege,
the work-product doctrine, and/or other applicable privileges. The Johnson & Johnson
Defendants further object to this Request to the extent the Request prematurely seeks expert
discovery other than as provided by the New Jersey Rules of Court and/or any future, applicable
Court Orders, including scheduling orders, to be entered by the Court. The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome to the extent
this Request attempts to impose obligations upon the Johnson & Johnson Defendants beyond
those required by the New Jersey Rules of Court.

       REQUEST NO. 2:          All records of attendance at continuing medical education courses
for any expert witness for the previous five years.


                                                 30
        RESPONSE:      Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request, and specifically to the term “records of attendance,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request to the extent the
Request prematurely seeks expert discovery other than as provided by the New Jersey Rules of
Court and/or any future, applicable Court Orders, including scheduling orders, to be entered by
the Court. The Johnson & Johnson Defendants further object to this Request because it seeks
documents, writings, or records that are not in the Johnson & Johnson Defendants’ possession,
custody, or control.

        REQUEST NO. 3:        The most recent curriculum vitae of each expert witness.

        RESPONSE:      Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request to the extent the Request prematurely seeks expert discovery other
than as provided by the New Jersey Rules of Court and/or any future, applicable Court Orders,
including scheduling orders, to be entered by the Court. The Johnson & Johnson Defendants
further object to this Request because it seeks documents, writings, or records that are not in the
Johnson & Johnson Defendants’ possession, custody, or control.

        REQUEST NO. 4:        Any literature file maintained by defendant expert witness,
including articles, treaties, pamphlets and the like concerning any subjects related to this
litigation.

        RESPONSE:      Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request, and specifically to the terms “literature file,” “the like,” and
“subjects related to this litigation,” as vague and ambiguous.         The Johnson & Johnson
Defendants further object to this Request to the extent it seeks the disclosure of information that
is protected by the attorney-client privilege, the work-product doctrine, and/or other applicable


                                                31
privileges. The Johnson & Johnson Defendants further object to this Request to the extent the
Request prematurely seeks expert discovery other than as provided by the New Jersey Rules of
Court and/or any future, applicable Court Orders, including scheduling orders, to be entered by
the Court. The Johnson & Johnson Defendants further object to this Request as overly broad and
unduly burdensome to the extent this Request attempts to impose obligations upon the Johnson
& Johnson Defendants beyond those required by the New Jersey Rules of Court. The Johnson &
Johnson Defendants further object to this Request because it seeks documents, writings, or
records that are not in the Johnson & Johnson Defendants’ possession, custody, or control.

        REQUEST NO. 5:          Any articles, treatises, books, speeches or other writings, whether
published or unpublished, that defendant’s expert has written or delivered on the topic related to
your expert opinion in this case.

        RESPONSE:          Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request, and specifically to the term “other writings,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request to the extent the
Request prematurely seeks expert discovery other than as provided by the New Jersey Rules of
Court and/or any future, applicable Court Orders, including scheduling orders, to be entered by
the Court. The Johnson & Johnson Defendants further object to this Request because it seeks
documents, writings, or records that are not in the Johnson & Johnson Defendants’ possession,
custody, or control. The Johnson & Johnson Defendants further objects to this Request because
the Request, as phrased, seeks information that is in the public domain and therefore are equally
available to Plaintiffs.

        REQUEST NO. 6:          Transcripts of any testimony defendant’s expert has given in any
case as an expert witness on any topic.

        RESPONSE:          Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request to the extent the Request prematurely seeks expert discovery other


                                                 32
than as provided by the New Jersey Rules of Court and/or any future, applicable Court Orders,
including scheduling orders, to be entered by the Court. The Johnson & Johnson Defendants
further object to this Request as overly broad and unduly burdensome because it is not limited in
time, scope, to the products at issue in this lawsuit, or to the injuries alleged in this lawsuit. To
the extent the Request seeks information regarding products that are not at issue in this lawsuit or
injuries that are not alleged in this lawsuit, the Johnson & Johnson Defendants further object that
the Request seeks information that is neither relevant to any issue in this lawsuit nor reasonably
calculated to lead to the discovery of admissible evidence. The Johnson & Johnson Defendants
further object to this Request because the burden and expense of responding to a request for “all
transcripts . . . on any topic” significantly outweighs the proposed discovery’s likely benefit.
The Johnson & Johnson Defendants further objects to this Request because the Request, as
phrased, seeks information that is in the public domain and therefore are equally available to
Plaintiffs.

        REQUEST NO. 7:         All transcripts of testimony, whether by deposition or in court,
given by defendant’s expert in any case in which you were a defendant concerning any issues
relevant to this case.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request, and specifically to the term “concerning any issues relevant,” as
vague and ambiguous. The Johnson & Johnson Defendants further object to this Request to the
extent the Request prematurely seeks expert discovery other than as provided by the New Jersey
Rules of Court and/or any future, applicable Court Orders, including scheduling orders, to be
entered by the Court. The Johnson & Johnson Defendants further object to this Request because
the burden and expense of responding to a request for “all transcripts” significantly outweighs
the proposed discovery’s likely benefit. The Johnson & Johnson Defendants further objects to
this Request because the Request, as phrased, seeks information that is in the public domain and
therefore are equally available to Plaintiffs.




                                                 33
       REQUEST NO. 8:              All medical literature, articles, treatises, pamphlets, videotapes,
educational materials of any kind, or instructions used or relied upon by you forming your
opinions in this case.

       RESPONSE:           Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request, and specifically to the term “used,” as vague and ambiguous. The
Johnson & Johnson Defendants further object to this Request to the extent it seeks the disclosure
of information that is protected by the attorney-client privilege, the work-product doctrine,
and/or other applicable privileges. The Johnson & Johnson Defendants further object to this
Request to the extent the Request prematurely seeks expert discovery other than as provided by
the New Jersey Rules of Court and/or any future, applicable Court Orders, including scheduling
orders, to be entered by the Court. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome to the extent this Request attempts to impose
obligations upon the Johnson & Johnson Defendants beyond those required by the New Jersey
Rules of Court. The Johnson & Johnson Defendants further objects to this Request because the
Request, as phrased, seeks information that is in the public domain and therefore are equally
available to Plaintiffs.     The Johnson & Johnson Defendants further object to this Request
because it seeks documents, writings, or records that are not in the Johnson & Johnson
Defendants’ possession, custody, or control.

       REQUEST NO. 9:              As to each expert witness whom you expect to call at trial:

                a.         All documents provided to such expert in connection with this case,
                           including records, reports, literature, memoranda or any other documents.

                b.         Any records, reports, notes, memoranda, bills, correspondence, or any
                           other documents prepared by any expert witness in connection with this
                           case.




                                                    34
                c.     Copies of any manuscripts, drafts, galleys, outlines, slides, and the like,
                       concerning any oral or written presentations made by the expert on any
                       subject relevant to this case which are not in the public domain;

                d.     Transcripts of any deposition or trial testimony in the expert’s possession
                       or control on any subject relevant to this case.

                e.     A current C.V. for each such expert.

                f.     Any exhibits prepared by or with the assistance of the expert which are
                       intended to illustrate aspects of the expert’s testimony.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production of Documents Concerning
Defendant’s Expert Witness to Be Called to Testify at Trial. The Johnson & Johnson Defendants
further object to this Request, and specifically to the terms “expect to call,” “any other
documents,” “galleys,” and “and the like,” as vague and ambiguous. The Johnson & Johnson
Defendants further object to this Request to the extent it seeks the disclosure of information that
is protected by the attorney-client privilege, the work-product doctrine, and/or other applicable
privileges. The Johnson & Johnson Defendants further object to this Request to the extent the
Request prematurely seeks expert discovery other than as provided by the New Jersey Rules of
Court and/or any future, applicable Court Orders, including scheduling orders, to be entered by
the Court. The Johnson & Johnson Defendants further object to this Request as overly broad and
unduly burdensome to the extent this Request attempts to impose obligations upon the Johnson
& Johnson Defendants beyond those required by the New Jersey Rules of Court. The Johnson &
Johnson Defendants further objects to this Request because the Request, as phrased, seeks
information that is in the public domain and therefore are equally available to Plaintiffs. The
Johnson & Johnson Defendants further object to this Request because it seeks documents,
writings, or records that are not in the Johnson & Johnson Defendants’ possession, custody, or
control.

                 PRELIMINARY STATEMENT AND GENERAL
           OBJECTIONS TO PLAINTIFFS’ REQUESTS FOR PRODUCTION



                                                35
         1.      The information contained in these responses is provided pursuant to the
applicable rules regarding discovery. These responses are made without waiving or intending to
waive: (i) any objections as to the competence, relevance, materiality, privilege, or admissibility
as evidence, for any purpose, information or documents produced in response to these Requests;
(ii) the right to object on any ground to the use of the documents or information produced in
response to these Requests at any hearings or at trial; (iii) the right to object on any ground at any
time for further responses to the Requests; or (iv) the right at any time to revise, correct,
supplement, or clarify any of the responses contained herein.

        2.     The Johnson & Johnson Defendants object to the purported time frames covered
by these Requests because they are overly broad, unduly burdensome, and unreasonable because
they seek information and documents that, in substantial part, are not relevant to this lawsuit and
are not reasonably calculated to lead to the discovery of admissible evidence.

       3.     The Johnson & Johnson Defendants have not completed its investigation and
discovery relating to this matter. Given the substantial fact investigation required and the
extensive volume of documents and electronic data that must be reviewed, responses are
provided herein without prejudice to the Johnson & Johnson Defendants’ right to amend or to
supplement. The specific responses set forth below and any production made pursuant to the
responses are based upon, and necessarily limited by, information now reasonably available to
the Johnson & Johnson Defendants.

        4.     The Johnson & Johnson Defendants further object to Plaintiffs’ discovery
Instructions and Definitions to these Requests on the grounds that they are oppressive and
attempt to impose obligations on the Johnson & Johnson Defendants other than those imposed or
authorized by the New Jersey Rules of Court and/or any applicable order of this Court.

        5.     The Johnson & Johnson Defendants further object to these Requests to the extent
they require the disclosure of confidential, proprietary, or trade-secret information. The Johnson
& Johnson Defendants will not produce any documents containing confidential information
unless and until the Court has entered an appropriate Protective Order in this case.

        6.      The Johnson & Johnson Defendants further object generally to the Requests to the
extent they seek information and/or materials that are protected by the attorney-client privilege,
the consulting expert witness privilege, the attorney work-product doctrine, joint defense
privilege, as trial preparation material, and/or any other applicable privilege or immunity from
discovery. To the extent that any such protected documents or information are inadvertently
produced in response to these Requests, the production of such documents or information shall
not constitute a waiver of any right to assert the applicability of any privilege or immunity to the
documents or information, and any such documents or information shall be returned to the
Johnson & Johnson Defendants’ counsel immediately upon discovery thereof.

       7.     The Johnson & Johnson Defendants further object to these Requests to the extent
they seek documents, writings, records, or publications that are in the public domain because
such information is equally available to Plaintiffs.




                                                 36
         8.     The Johnson & Johnson Defendants further object to these Requests on the
grounds that they seek information that is neither relevant to the claims or defenses of any party
to this action nor reasonably calculated to lead to the discovery of admissible evidence, in part, to
the extent that they seek information inconsistent with Plaintiffs’ allegations of exposure to any
products allegedly manufactured by the Johnson & Johnson Defendants or premises allegedly
owned by the Johnson & Johnson Defendants.

        9.    The Johnson & Johnson Defendants further object to these Requests to the extent
that they prematurely seek expert discovery other than as provided by the New Jersey Rules of
Court and any other applicable case management order(s), scheduling order(s), or pretrial
order(s).

       10.    The Johnson & Johnson Defendants further object to Plaintiffs’ definition of the
term “Document” on the grounds that it is vague, ambiguous, overly broad, unduly burdensome,
and oppressive to the extent Plaintiffs seek to impose obligations beyond those required by the
New Jersey Rules of Court.

        11.      The Johnson & Johnson Defendants object to these Requests on the grounds that
they are premature and purport to shift the burden of establishing product identification from
Plaintiffs to the Johnson & Johnson Defendants.

       12.     The Johnson & Johnson Defendants object to these Requests as argumentative
because they require the adoption of assumption, which is improper.

        13.      The Johnson & Johnson Defendants object to these Requests, and specifically to
the terms “asbestos” and “asbestos-containing product,” as vague and ambiguous to the extent
they fail to distinguish between raw asbestos, asbestos contained in different types of products or
product components, and/or different types of asbestos fibers. The Johnson & Johnson
Defendants never mined raw asbestos or manufactured any asbestos-containing products.

        14.    The Johnson & Johnson Defendants hereby incorporates the foregoing
Preliminary Statement and General Objections into each and every one of the following
responses. The objections asserted in the Preliminary Statement and General Objections may be
restated in individual responses for emphasis, but such restatement does not negate the
incorporation of these objections to each of the following responses.

            RESPONSES TO REQUEST FOR PRODUCTION OF DOCUMENTS

                                       A. General Requests

          REQUEST NO. 1:       All documents identified in your Answers to Interrogatories in this

matter.

          RESPONSE:     Please see the Johnson & Johnson Defendants’ Preliminary Statement

and General Objections to Plaintiffs’ Requests for Production. Subject to and without waiving



                                                 37
the foregoing objections, the Johnson & Johnson Defendants respond as follows: The Johnson &

Johnson Defendants will produce the relevant documents they utilized in answering the

Interrogatories.


       REQUEST NO. 2:          All documents consulted in preparation of your Answers to
Interrogatories or from which information contained in your Answers to Interrogatories was
collected.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “consulted” and
“collected,” as vague and ambiguous. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome to the extent it seeks all documents—regardless
of relevance—that the Johnson & Johnson Defendants “consulted” in connection with this
lawsuit. The Johnson & Johnson Defendants further object to this Request to the extent it seeks
the disclosure of information that is protected by the attorney-client privilege, the work-product
doctrine, and/or other applicable privileges. Subject to and without waiving the foregoing
objections, the Johnson & Johnson Defendants respond as follows: The Johnson & Johnson
Defendants will produce the relevant documents they utilized in answering the Interrogatories.

       REQUEST NO. 3:          All documents that relate or pertain to Plaintiff or Plaintiff’s
decedent (as contextually correct), including, but not limited to, employment, tax and medical
records.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “contextually correct,” as
vague and ambiguous. The Johnson & Johnson Defendants further object to this Request to the
extent it seeks documents that are not within the possession, custody, or control of the Johnson &
Johnson Defendants. The Johnson & Johnson Defendants further object to this Request to the
extent it seeks the disclosure of information that is protected by the attorney-client privilege, the
work-product doctrine, and/or other applicable privileges.


                                                 38
       REQUEST NO. 4:            All documents that pertain to any sales (or lack of sales) of to
Plaintiff or Plaintiff’s decedent (as contextually) or where Plaintiff or Plaintiff’s decedent (as
contextually correct) alleges.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.            The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “as contextually” and
“contextually correct,” as vague and ambiguous. The Johnson & Johnson Defendants further
object to this Request to the extent it seeks documents that are not within the possession,
custody, or control of the Johnson & Johnson Defendants. The Johnson & Johnson Defendants
further object to this Request on the grounds that it purports to shift the burden of establishing
product identification from Plaintiffs to the Johnson & Johnson Defendants. The Johnson &
Johnson Defendants further object to this Request because it seeks documents and/or information
that is not relevant to the claims or defenses of this case and is not reasonably calculated to lead
to the discovery of admissible evidence.

       REQUEST NO. 5:            All documents that pertain to any of the following:

                a.      Plaintiff or Plaintiff’s decedent (as contextually correct);

                b.      Any employer of Plaintiff or Plaintiff’s decedent (as contextually
                        correct);

                c.      Any family member or relative of the Plaintiff or Plaintiff’s decedent (as
                        contextually correct);

                d.      Any other person who you contend has or may have discoverable
                        information pertaining to the facts and circumstances giving rise to this
                        lawsuit;

                e.      All documents received by you;

                       i.        Pursuant to any subpoenas served in this action;




                                                  39
                       ii.     Pursuant to any authorizations provided to you by the Plaintiff or

                               Plaintiff’s decedent (as contextually correct).

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.            The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “contextually correct” and
“discoverable information pertaining to,” as vague and ambiguous. The Johnson & Johnson
Defendants further object to this Request to the extent it seeks documents that are not within the
possession, custody, or control of the Johnson & Johnson Defendants. The Johnson & Johnson
Defendants further object to this Request to the extent it seeks the disclosure of information that
is protected by the attorney-client privilege, the work-product doctrine, and/or other applicable
privileges. The Johnson & Johnson Defendants further objects to this Request because the
Request, as phrased, seeks information that is in the public domain or available from third parties
and therefore are equally available to Plaintiffs. The Johnson & Johnson Defendants further
object to this Request because the burden and expense of responding to a request for “all
documents” significantly outweighs the proposed discovery’s likely benefit.

                                  B. Litigation Related Requests

       REQUEST NO. 1:          All sworn, recorded or substantially verbatim statements of any
person with information relevant to this matter.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.            The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “substantially verbatim,”
as vague and ambiguous. The Johnson & Johnson Defendants further object to this Request to
the extent it seeks the disclosure of information that is protected by the attorney-client privilege,
the work-product doctrine, and/or other applicable privileges. The Johnson & Johnson
Defendants further objects to this Request because the Request, as phrased, seeks information
that is in the public domain and therefore are equally available to Plaintiffs.

       REQUEST NO. 2:          All transcripts of testimony or other sworn statements in your
possession of any witness who you may call at trial of this matter.



                                                   40
        RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.             The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because it is
not limited in time, scope, to the products at issue in this lawsuit, or to the injuries alleged in this
lawsuit. To the extent the Request seeks information regarding products that are not at issue in
this lawsuit or to injuries that are not alleged in this lawsuit, the Johnson & Johnson Defendants
further object that the Request seeks information that is neither relevant to any issue in this
lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. The Johnson
& Johnson Defendants further object to this Request, and specifically to the term “any witness
you may call at trial,” as vague and ambiguous. The Johnson & Johnson Defendants further
object to this Request to the extent it seeks the disclosure of information that is protected by the
attorney-client privilege, the work-product doctrine, and/or other applicable privileges. The
Johnson & Johnson Defendants further object to this Request to the extent the Request
prematurely seeks expert discovery other than as provided by the New Jersey Rules of Court
and/or any future, applicable Court Orders, including scheduling orders, to be entered by the
Court. The Johnson & Johnson Defendants further object to this Request because the burden and
expense of responding to a request for “all transcripts” significantly outweighs the proposed
discovery’s likely benefit. The Johnson & Johnson Defendants further objects to this Request
because the Request, as phrased, seeks information that is in the public domain or available from
third parties and therefore are equally available to Plaintiffs.

        REQUEST NO. 3:          All transcripts of testimony or other sworn statements of any
employee, former employee, officer, director, agent, corporate designee or custodian of records
of yours in any matter that pertains to asbestos.

        RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.             The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “agent” and “pertains to
asbestos,” as vague and ambiguous. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome because it is not limited in time, scope, to the
products at issue in this lawsuit, or to the injuries alleged in this lawsuit. To the extent the
Request seeks information regarding products that are not at issue in this lawsuit or to injuries


                                                    41
that are not alleged in this lawsuit, the Johnson & Johnson Defendants further object that the
Request seeks information that is neither relevant to any issue in this lawsuit nor reasonably
calculated to lead to the discovery of admissible evidence. The Johnson & Johnson Defendants
further object to this Request to the extent it seeks the disclosure of information that is protected
by the attorney-client privilege, the work-product doctrine, and/or other applicable
privileges. The Johnson & Johnson Defendants further objects to this Request because the
Request, as phrased, seeks information that is in the public domain and therefore are equally
available to Plaintiffs.

        REQUEST NO. 4:             All documents that pertain to any testimony or submissions made
by you or on your behalf to any governmental agency that pertains to asbestos.

        RESPONSE:          Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.            The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “submissions,”
“governmental agency,” and “pertains to asbestos,” as vague and ambiguous. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome
because it is not limited in time, scope, to the products at issue in this lawsuit, or to the injuries
alleged in this lawsuit. To the extent the Request seeks information regarding products that are
not at issue in this lawsuit or to injuries that are not alleged in this lawsuit, the Johnson &
Johnson Defendants further object that the Request seeks information that is neither relevant to
any issue in this lawsuit nor reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to this Request because the burden
and expense of responding to a request for “all documents” significantly outweighs the proposed
discovery’s likely benefit. The Johnson & Johnson Defendants further objects to this Request
because the Request, as phrased, seeks information that is in the public domain and therefore are
equally available to Plaintiffs.

        REQUEST NO. 5:             All Affidavits submitted by you in support of any Motions for
Summary Judgment in any lawsuit.

        RESPONSE:          Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.            The Johnson & Johnson


                                                   42
Defendants further object to this Request as overly broad and unduly burdensome because it is
not limited in time, scope, to the products at issue in this lawsuit, or to the injuries alleged in this
lawsuit. To the extent the Request seeks information regarding products that are not at issue in
this lawsuit or to injuries that are not alleged in this lawsuit, the Johnson & Johnson Defendants
further object that the Request seeks information that is neither relevant to any issue in this
lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. The Johnson
& Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all affidavits” significantly outweighs the proposed discovery’s
likely benefit. The Johnson & Johnson Defendants further objects to this Request because the
Request, as phrased, seeks information that is in the public domain and therefore are equally
available to Plaintiffs.

        REQUEST NO. 6:          All documents that pertain to or that evidence any verdicts
rendered against you in lawsuits alleging claims for personal injury relating to alleged use of or
exposure to talcum powder or talcum powder containing products manufactured or sold by you.

        RESPONSE:          Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.             The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “exposure to” and
“talcum powder containing products,” as vague and ambiguous.                The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because it is
not limited in time, scope, to the products at issue in this lawsuit, or to the injuries alleged in this
lawsuit. To the extent the Request seeks information regarding products that are not at issue in
this lawsuit or to injuries that are not alleged in this lawsuit, the Johnson & Johnson Defendants
further object that the Request seeks information that is neither relevant to any issue in this
lawsuit nor reasonably calculated to lead to the discovery of admissible evidence. The Johnson
& Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all documents” significantly outweighs the proposed discovery’s
likely benefit. The Johnson & Johnson Defendants further objects to this Request because the
Request, as phrased, seeks information that is in the public domain and therefore are equally
available to Plaintiffs.




                                                  43
       REQUEST NO. 7:          All documents that pertain to the creation of any document
repository maintained by you or on your behalf that pertains to asbestos and/or asbestos
containing products. This request includes, but is not limited to, all documents that pertain to:

                a.      The collection of the documents in the repository;

                b.      The organization of the documents in the repository;

                c.      Indexes of the documents in the repository;

                d.      The policies and procedures for maintaining the repository;

                e.      Whether the contents of the repository have ever been converted to
                        electronic form; and

                f.      Any bills, invoices or agreements that reflect payment by you to any
                        person or entity for maintaining the repository.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.             The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “pertains to,” “asbestos
containing products,” and “Indexes,” as vague and ambiguous.               The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because the
Request is not limited in time, scope, or to the products at issue in this lawsuit. To the extent this
Request seeks documents regarding products that are not at issue in this lawsuit, the Johnson &
Johnson Defendants further object to this Request it is not reasonably calculated to lead to the
discovery of admissible evidence. The Johnson & Johnson Defendants further object to this
Request because the burden and expense of responding to a request for “all documents”
significantly outweighs the proposed discovery’s likely benefit. Subject to and without waiving
the foregoing objections, the Johnson & Johnson Defendants respond as follows: The Johnson &
Johnson Defendants do not maintain a document repository relating to “asbestos and/or asbestos-
containing products.”




                                                 44
       REQUEST NO. 8:          All the documents admitted into evidence in any trial alleging
injury from your talcum powder. This request specifically includes evidence admitted at trial in
any and all cases alleging the diagnosis of ovarian cancer due to use of your talcum powder.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.             The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because the
Request is not limited in time, scope, to the products alleged in this lawsuit, or to the injuries
alleged in this lawsuit. To the extent this Request seeks documents regarding products that are
not at issue in this lawsuit or injuries that are not alleged in this lawsuit, the Johnson & Johnson
Defendants further object to this Request it is not reasonably calculated to lead to the discovery
of admissible evidence. The Johnson & Johnson Defendants further object to this Request
because the burden and expense of responding to a request for “all documents” significantly
outweighs the proposed discovery’s likely benefit. The Johnson & Johnson Defendants further
object to this Request to the extent the Request, as phrased, seeks documents, writings, records,
or publications that are in the public domain and therefore are equally available to Plaintiffs.

       REQUEST NO. 9:          All documents that pertain to the creation of any document
repository maintained by you or on your behalf that pertains to talcum powder and/or talc-
containing products. This request includes, but is not limited to, all documents that pertain to:

                g.      The collection of the documents in the repository;

                h.      The organization of the documents in the repository;

                i.      Indexes of the documents in the repository;

                j.      The policies and procedures for maintaining the repository;

                k.      Whether the contents of the repository have ever been converted to
                        electronic form; and

                l.      Any bills, invoices or agreements that reflect payment by you to any
                        person or entity for maintaining the repository.



                                                 45
       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “pertains to,” “talc-
containing products,” and “Indexes,” as vague and ambiguous.             The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because the
Request is not limited in time, scope, or to the products alleged in this lawsuit. To the extent this
Request seeks documents regarding products that are not at issue in this lawsuit, the Johnson &
Johnson Defendants further object to this Request it is not reasonably calculated to lead to the
discovery of admissible evidence. The Johnson & Johnson Defendants further object to this
Request because the burden and expense of responding to a request for “all documents”
significantly outweighs the proposed discovery’s likely benefit. Subject to and without waiving
the foregoing objections, the Johnson & Johnson Defendants respond as follows: The Johnson &
Johnson Defendants do not maintain a document repository relating to “talcum powder or talc-
containing products.”

                                  C. General Asbestos Requests

       REQUEST NO. 1:          All documents that pertain to the use of asbestos-containing
materials, including the talc used in talcum powder products manufactured or sold by you, but
not limited to:

                  a.    All documents that pertain to purchases of such asbestos-containing
                        materials, including, but not limited to, invoices, purchase orders,
                        shipping documents and contracts;

                  b.    All documents that pertain to safety precautions observed by you when
                        manufacturing or incorporating such asbestos-containing materials;

                  c.    All documents that pertain to warnings or other information conveyed to
                        you by any party regarding the potential hazards to your employees
                        regarding handling, use, or incorporation of such asbestos-containing
                        materials;

                  d.    All documents that pertain to product formulations;


                                                 46
                e.      All manufacturing specifications, instructions or similar materials;

                f.      All pictures, movies, videotapes or other materials that depict the
                        manufacture of such asbestos-containing products;

                g.      All patents, trademarks or applications therefore that pertain to any such
                        asbestos-containing products.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “use,” “asbestos-
containing materials,” “talcum powder products,” “safety precautions,” “warnings,” “potential
hazards,” “product formulations,” and “asbestos-containing products,” as vague and ambiguous.
The Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because the Request is not limited in time, scope, to the products alleged in this
lawsuit, or to the injuries alleged in this lawsuit. To the extent this Request seeks documents
regarding products that are not at issue in this lawsuit or injuries not alleged in this lawsuit, the
Johnson & Johnson Defendants further object to this Request it is not reasonably calculated to
lead to the discovery of admissible evidence. The Johnson & Johnson Defendants further object
to this Request because the burden and expense of responding to a request for “all documents”
significantly outweighs the proposed discovery’s likely benefit.         The Johnson & Johnson
Defendants further object to Plaintiffs’ characterization of Johnson & Johnson Defendants’
products as an asbestos-containing product on the grounds that such an assertion is
argumentative, assumes facts that are not in evidence, and factually incorrect.

       REQUEST NO. 2:          All documents that pertain to the manufacture or sale of talcum
powder or talc-containing products by you requiring or specifying the use of talc including:

                a.      All documents that pertain to purchases of such talc-containing materials,
                        including, but not limited to, invoices, purchase orders, shipping
                        documents and contracts;

                b.      All documents that pertain to safety precautions observed by you when
                        manufacturing or producing talc-containing materials;


                                                 47
                c.      All documents that pertain to warnings or other information conveyed to
                        you by any party regarding the potential hazards to your employees
                        regarding handling, use, installation or repair of talc-containing materials;

                d.      All documents that pertain to talcum powder product formulations;

                e.      All manufacturing specifications, instructions or similar materials
                        concerning the process for manufacturing the talcum powder products
                        sold by you;

                f.      All pictures, movies, videotapes or other materials that depict the use of
                        talcum powder products sold by you;

                g.      All patents, trademarks or applications therefore that pertain to any
                        talcum powder products manufactured or sold by you.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “talc-containing
products,” “safety precautions,” “warnings,” “potential hazards,” “talc-containing materials,”
“talcum powder product formulations,” and “talcum powder products,” as vague and ambiguous.
The Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because the Request is not limited in time, scope, to the products alleged in this
lawsuit, or to the injuries alleged in this lawsuit. To the extent this Request seeks documents
regarding products that are not at issue in this lawsuit or injuries not alleged in this lawsuit, the
Johnson & Johnson Defendants further object to this Request it is not reasonably calculated to
lead to the discovery of admissible evidence. The Johnson & Johnson Defendants further object
to this Request because the burden and expense of responding to a request for “all documents”
significantly outweighs the proposed discovery’s likely benefit. Subject to and without waiving
the foregoing objections, the Johnson & Johnson Defendants respond as follows: The Johnson &
Johnson Defendants will produce the relevant formulas and specifications that are in its
possession.




                                                 48
        REQUEST NO. 3:          All photographs, samples, exemplars or other physical specimens
of any talcum powder products manufactured, distributed, or sold by you.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.         The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “exemplars” and “talcum
powder products,” as vague and ambiguous. The Johnson & Johnson Defendants further object
to this Request as overly broad and unduly burdensome because the Request is not limited in
time, scope, or to the products alleged in this lawsuit. The Johnson & Johnson Defendants
further object to this Request because it seeks documents that are not relevant to the claims or
defenses in this case, and it is not reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to this Request because the burden
and expense of responding to a request for “all photographs, samples, exemplars or other
physical specimens” significantly outweighs the proposed discovery’s likely benefit.         The
Johnson & Johnson Defendants further object to this Request because the Request, as phrased,
seeks documents, writings, records, or publications that are in the public domain and therefore
are equally available to Plaintiffs.

        REQUEST NO. 4:          All photographs, samples, exemplars, or physical specimens of any
bottles, containers, boxes or other packaging materials in which talcum powder products were
manufactured, distributed, or sold by you.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.         The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “exemplars” and “talcum
powder products,” as vague and ambiguous. The Johnson & Johnson Defendants further object
to this Request as overly broad and unduly burdensome because the Request is not limited in
time, scope, or to the products alleged in this lawsuit. The Johnson & Johnson Defendants
further object to this Request because it seeks documents that are not relevant to the claims or
defenses in this case, and it is not reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to this Request because the burden
and expense of responding to a request for “all photographs, samples, exemplars or other



                                                49
physical specimens” significantly outweighs the proposed discovery’s likely benefit.            The
Johnson & Johnson Defendants further object to this Request because the Request, as phrased,
seeks documents, writings, records, or publications that are in the public domain and therefore
are equally available to Plaintiffs.

        REQUEST NO. 5:          All documents that pertain to the purchase of talc by you.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because the
Request is not limited in time, scope, or to the products alleged in this lawsuit. To the extent this
Request seeks documents regarding products that are not at issue in this lawsuit or during a
timeframe that is not at issue in this lawsuit, the Johnson & Johnson Defendants further object to
this Request it is not reasonably calculated to lead to the discovery of admissible evidence. The
Johnson & Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all documents” significantly outweighs the proposed discovery’s
likely benefit. Subject to and without waiving the foregoing objections, the Johnson & Johnson
Defendants respond as follows: The Johnson & Johnson Defendants will produce relevant, non-
privileged documents, if any, in its possession.

        REQUEST NO. 6:          All documents or communications that pertain to information
provided to you by others regarding the potential health risks of talc and/or talc-containing
materials.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “potential health risks”
and “talc-containing materials,” as vague and ambiguous. The Johnson & Johnson Defendants
further object to this Request as overly broad and unduly burdensome because the Request is not
limited in time, scope, to the products alleged in this lawsuit, or to the injuries alleged in this
lawsuit. To the extent this Request seeks documents regarding products that are not at issue in
this lawsuit or injuries not alleged in this lawsuit, the Johnson & Johnson Defendants further
object to this Request it is not reasonably calculated to lead to the discovery of admissible


                                                   50
evidence. The Johnson & Johnson Defendants further object to this Request because the burden
and expense of responding to a request for “all documents or communications” significantly
outweighs the proposed discovery’s likely benefit. Subject to and without waiving the foregoing
objections, the Johnson & Johnson Defendants respond as follows: The Johnson & Johnson
Defendants will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 7:         All documents that pertain to any workmen’s compensation claims
made by your employees that asserted claims for health conditions caused by exposure to
asbestos and/or talc.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.         The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “health conditions” and
“exposure to asbestos and/or talc,” as vague and ambiguous.            The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because the
Request is not limited in time, scope, to the products alleged in this lawsuit, or to the injuries
alleged in this lawsuit. To the extent this Request seeks documents regarding products that are
not at issue in this lawsuit or injuries not alleged in this lawsuit, the Johnson & Johnson
Defendants further object to this Request it is not reasonably calculated to lead to the discovery
of admissible evidence. The Johnson & Johnson Defendants further object to this Request
because the burden and expense of responding to a request for “all documents” significantly
outweighs the proposed discovery’s likely benefit. The Johnson & Johnson Defendants further
object to this Request because the Request, as phrased, seeks documents, writings, records, or
publications that are in the public domain and therefore are equally available to Plaintiffs. The
Johnson & Johnson Defendants further object to Plaintiffs’ characterization of Johnson &
Johnson Defendants’ products as an asbestos-containing product on the grounds that such an
assertion is argumentative, assumes facts that are not in evidence, and factually incorrect. The
Johnson & Johnson Defendants further object to this Request to the extent it seeks production of
sensitive and private information, the disclosure of which could violate the privacy rights of
persons who are not parties to this action, and would also violate statutory, regulatory, and
common law, including the Health Insurance Portability and Accountability Act.




                                               51
       REQUEST NO. 8:         All documents that pertain to any workmen’s compensation claims
made by your employees that asserted claims for health conditions caused by exposure to talc.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “health conditions” and
“exposure to talc,” as vague and ambiguous. The Johnson & Johnson Defendants further object
to this Request as overly broad and unduly burdensome because the Request is not limited in
time, scope, to the products alleged in this lawsuit, or to the injuries alleged in this lawsuit. To
the extent this Request seeks documents regarding products that are not at issue in this lawsuit or
injuries not alleged in this lawsuit, the Johnson & Johnson Defendants further object to this
Request it is not reasonably calculated to lead to the discovery of admissible evidence. The
Johnson & Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all documents” significantly outweighs the proposed discovery’s
likely benefit. The Johnson & Johnson Defendants further object to this Request because the
Request, as phrased, seeks documents, writings, records, or publications that are in the public
domain and therefore are equally available to Plaintiffs. The Johnson & Johnson Defendants
further object to this Request to the extent it seeks production of sensitive and private
information, the disclosure of which could violate the privacy rights of persons who are not
parties to this action, and would also violate statutory, regulatory, and common law, including
the Health Insurance Portability and Accountability Act.

       REQUEST NO. 9:         All safety inspections and/or evaluations, including, but not limited
to industrial hygiene evaluations, performed by any person or entity that pertain to factories or
other facilities owned or operated by you that contain information regarding exposure to asbestos
or other airborne health hazards. This Request includes any inspections or evaluations performed
by:

                a.      Your employees;

                b.      Your insurance companies;

                c.      Federal, state or local governmental agencies;



                                                52
                d.     Any other person or party.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “safety inspections and/or
evaluations,” “industrial hygiene evaluations,” “exposure to asbestos,” and “other airborne health
hazards,” as vague and ambiguous. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome because the Request is not limited in time,
scope, to the products alleged in this lawsuit, or to the injuries alleged in this lawsuit. To the
extent this Request seeks documents regarding products that are not at issue in this lawsuit or
injuries not alleged in this lawsuit, the Johnson & Johnson Defendants further object to this
Request it is not reasonably calculated to lead to the discovery of admissible evidence. The
Johnson & Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all safety inspections and/or evaluations” significantly outweighs the
proposed discovery’s likely benefit.

       REQUEST NO. 10:        All safety inspections and/or evaluations, including, but not limited
to industrial hygiene evaluations, performed by any person or entity that pertain to factories or
other facilities owned or operated by you that contain information regarding exposure to talc or
other airborne health hazards. This Request includes any inspections or evaluations performed
by:

                e.     Your employees;

                f.     Your insurance companies;

                g.     Federal, state or local governmental agencies;

                h.     Any other person or party.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “safety inspections and/or
evaluations,” “industrial hygiene evaluations,” “exposure to talc,” and “other airborne health



                                                53
hazards,” as vague and ambiguous. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome because the Request is not limited in time,
scope, to the products alleged in this lawsuit, or to the injuries alleged in this lawsuit. To the
extent this Request seeks documents regarding products that are not at issue in this lawsuit or
injuries not alleged in this lawsuit, the Johnson & Johnson Defendants further object to this
Request it is not reasonably calculated to lead to the discovery of admissible evidence. The
Johnson & Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all safety inspections and/or evaluations” significantly outweighs the
proposed discovery’s likely benefit.

       REQUEST NO. 11:         All publications received by you that contain information that
pertains to the potential health hazards of asbestos and/or asbestos-containing materials.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.            The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “potential health hazards”
and “asbestos-containing materials,” as vague and ambiguous.             The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because the
Request is not limited in time, scope, to the products alleged in this lawsuit, or to the injuries
alleged in this lawsuit. To the extent this Request seeks documents regarding products that are
not at issue in this lawsuit or injuries not alleged in this lawsuit, the Johnson & Johnson
Defendants further object to this Request it is not reasonably calculated to lead to the discovery
of admissible evidence. The Johnson & Johnson Defendants further object to this Request
because the burden and expense of responding to a request for “all publications” significantly
outweighs the proposed discovery’s likely benefit. The Johnson & Johnson Defendants further
object to this Request because the Request, as phrased, seeks documents, writings, records, or
publications that are in the public domain and therefore are equally available to Plaintiffs.

       REQUEST NO. 12:         All publications received by you that contain information that
pertains to the potential health hazards of talc and/or talc-containing materials.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.            The Johnson & Johnson


                                                 54
Defendants further object to this Request, and specifically to the terms “potential health hazards”
and “talc-containing materials,” as vague and ambiguous. The Johnson & Johnson Defendants
further object to this Request as overly broad and unduly burdensome because the Request is not
limited in time, scope, to the products alleged in this lawsuit, or to the injuries alleged in this
lawsuit. To the extent this Request seeks documents regarding products that are not at issue in
this lawsuit or injuries not alleged in this lawsuit, the Johnson & Johnson Defendants further
object to this Request it is not reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to this Request because the burden
and expense of responding to a request for “all publications” significantly outweighs the
proposed discovery’s likely benefit. The Johnson & Johnson Defendants further object to this
Request because the Request, as phrased, seeks documents, writings, records, or publications that
are in the public domain and therefore are equally available to Plaintiffs. Subject to and without
waiving the foregoing objections, the Johnson & Johnson Defendants respond as follows: The
Johnson & Johnson Defendants will produce relevant, non-privileged documents, if any, in its
possession.

       REQUEST NO. 13:        All documents that pertain to any decision you made to stop
manufacturing, selling or distributing asbestos containing products.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “decision” and “asbestos
containing products,” as vague and ambiguous. The Johnson & Johnson Defendants further
object to this Request as overly broad and unduly burdensome because the Request is not limited
in time, scope, or to the products alleged in this lawsuit. To the extent this Request seeks
documents regarding products that are not at issue in this lawsuit, the Johnson & Johnson
Defendants further object to this Request it is not reasonably calculated to lead to the discovery
of admissible evidence. The Johnson & Johnson Defendants further object to this Request
because the burden and expense of responding to a request for “all documents” significantly
outweighs the proposed discovery’s likely benefit. The Johnson & Johnson Defendants further
object to Plaintiffs’ characterization of Johnson & Johnson Defendants’ products as an asbestos-
containing product on the grounds that such an assertion is argumentative, assumes facts that are


                                                55
not in evidence, and factually incorrect.      Subject to and without waiving the foregoing
objections, the Johnson & Johnson Defendants respond as follows: The Johnson & Johnson
Defendants never manufactured, sold, or distributed asbestos-containing products, and therefore,
they do not have any documents pertaining to any alleged decision to quit selling asbestos-
containing products.

       REQUEST NO. 14:        All documents that pertain to any tests performed by you or on
your behalf concerning the release or potential release of asbestos-containing dust by talc
containing products manufactured, sold and/or distributed by you or on your behalf.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “tests,” “release or
potential release,” “asbestos-containing dust,” and “talc containing products,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome because the Request is not limited in time, scope, or to the products
alleged in this lawsuit. To the extent this Request seeks documents regarding products that are
not at issue in this lawsuit, the Johnson & Johnson Defendants further object to this Request it is
not reasonably calculated to lead to the discovery of admissible evidence. The Johnson &
Johnson Defendants further object to this Request because the burden and expense of responding
to a request for “all documents” significantly outweighs the proposed discovery’s likely benefit.
The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of Johnson &
Johnson Defendants’ products as an asbestos-containing product on the grounds that such an
assertion is argumentative, assumes facts that are not in evidence, and factually incorrect.
Subject to and without waiving the foregoing objections, the Johnson & Johnson Defendants
respond as follows: The Johnson & Johnson Defendants will produce relevant, non-privileged
documents, if any, in its possession.

       REQUEST NO. 15:        All documents that pertain to any tests performed by you or on
your behalf concerning the release or potential release of asbestos-containing dust by asbestos
containing products manufactured, sold and/or distributed by you or on your behalf during use,
handling, servicing and/or replacement.



                                                56
       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “tests,” “release or
potential release,” “asbestos-containing dust,” “asbestos containing products,” “use,” “handling,”
“servicing,” and “replacement,” as vague and ambiguous. The Johnson & Johnson Defendants
further object to this Request as overly broad and unduly burdensome because the Request is not
limited in time, scope, or to the products alleged in this lawsuit. To the extent this Request seeks
documents regarding products that are not at issue in this lawsuit, the Johnson & Johnson
Defendants further object to this Request it is not reasonably calculated to lead to the discovery
of admissible evidence. The Johnson & Johnson Defendants further object to this Request
because the burden and expense of responding to a request for “all documents” significantly
outweighs the proposed discovery’s likely benefit. The Johnson & Johnson Defendants further
object to Plaintiffs’ characterization of Johnson & Johnson Defendants’ products as an asbestos-
containing product on the grounds that such an assertion is argumentative, assumes facts that are
not in evidence, and factually incorrect.       Subject to and without waiving the foregoing
objections, the Johnson & Johnson Defendants respond as follows: The Johnson & Johnson
Defendants will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 16:          All documents that pertain to any tests performed by you or on
your behalf concerning the release or potential release of asbestos-containing dust by talc
containing products manufactured, sold and/or distributed by you or on your behalf during
manufacturing of the product.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “tests,” “release or
potential release,” “asbestos-containing dust,” and “talc containing products,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome because the Request is not limited in time, scope, or to the products
alleged in this lawsuit. To the extent this Request seeks documents regarding products that are
not at issue in this lawsuit, the Johnson & Johnson Defendants further object to this Request it is
not reasonably calculated to lead to the discovery of admissible evidence. The Johnson &


                                                57
Johnson Defendants further object to this Request because the burden and expense of responding
to a request for “all documents” significantly outweighs the proposed discovery’s likely benefit.
The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of Johnson &
Johnson Defendants’ products as an asbestos-containing product on the grounds that such an
assertion is argumentative, assumes facts that are not in evidence, and factually incorrect.
Subject to and without waiving the foregoing objections, the Johnson & Johnson Defendants
respond as follows: The Johnson & Johnson Defendants will produce relevant, non-privileged
documents, if any, in its possession.

        REQUEST NO. 17:       All documents that pertain to any tests performed by you or on
your behalf to determine the amount of asbestos contained in the talc purchased by you from all
suppliers of talc.

        RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “tests,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome because the Request is not limited in time, scope, or to the products
alleged in this lawsuit. To the extent this Request seeks documents regarding products that are
not at issue in this lawsuit, the Johnson & Johnson Defendants further object to this Request it is
not reasonably calculated to lead to the discovery of admissible evidence. The Johnson &
Johnson Defendants further object to this Request because the burden and expense of responding
to a request for “all documents” significantly outweighs the proposed discovery’s likely benefit.
The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of Johnson &
Johnson Defendants’ products as an asbestos-containing product on the grounds that such an
assertion is argumentative, assumes facts that are not in evidence, and factually incorrect.
Subject to and without waiving the foregoing objections, the Johnson & Johnson Defendants
respond as follows: The Johnson & Johnson Defendants will produce relevant, non-privileged
documents, if any, in its possession.




                                                58
       REQUEST NO. 18:        All documents that pertain to any analyses performed by you or on
your behalf in order to determine the amount of asbestos in your talcum powder before it was
sold to the public.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “analyses,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome because the Request is not limited in time, scope, or to the products
alleged in this lawsuit. To the extent this Request seeks documents regarding products that are
not at issue in this lawsuit, the Johnson & Johnson Defendants further object to this Request it is
not reasonably calculated to lead to the discovery of admissible evidence. The Johnson &
Johnson Defendants further object to this Request because the burden and expense of responding
to a request for “all documents” significantly outweighs the proposed discovery’s likely benefit.
The Johnson & Johnson Defendants further object to Plaintiffs’ characterization of Johnson &
Johnson Defendants’ products as an asbestos-containing product on the grounds that such an
assertion is argumentative, assumes facts that are not in evidence, and factually incorrect.
Subject to and without waiving the foregoing objections, the Johnson & Johnson Defendants
respond as follows: The Johnson & Johnson Defendants will produce relevant, non-privileged
documents, if any, in its possession.

       REQUEST NO. 19:        All documents that pertain to your decision to have any tests
performed by you or on your behalf in order to determine the amount of asbestos contained in
the talc purchased by you from all suppliers of talc.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “decision” and “tests,” as
vague and ambiguous. The Johnson & Johnson Defendants further object to this Request as
overly broad and unduly burdensome because the Request is not limited in time, scope, or to the
products alleged in this lawsuit. To the extent this Request seeks documents regarding products
that are not at issue in this lawsuit, the Johnson & Johnson Defendants further object to this



                                                 59
Request it is not reasonably calculated to lead to the discovery of admissible evidence. The
Johnson & Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all documents” significantly outweighs the proposed discovery’s
likely benefit. The Johnson & Johnson Defendants further object to Plaintiffs’ characterization
of Johnson & Johnson Defendants’ products as an asbestos-containing product on the grounds
that such an assertion is argumentative, assumes facts that are not in evidence, and factually
incorrect. Subject to and without waiving the foregoing objections, the Johnson & Johnson
Defendants respond as follows: The Johnson & Johnson Defendants will produce relevant, non-
privileged documents, if any, in its possession.

       REQUEST NO. 20:        All documents that pertain to your decision to have any analyses
performed by you or on your behalf in order to determine the amount of asbestos in your talcum
powder before it was sold to the public.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.         The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “decision” and
“analyses,” as vague and ambiguous. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome because the Request is not limited in time,
scope, or to the products alleged in this lawsuit. To the extent this Request seeks documents
regarding products that are not at issue in this lawsuit, the Johnson & Johnson Defendants further
object to this Request it is not reasonably calculated to lead to the discovery of admissible
evidence. The Johnson & Johnson Defendants further object to this Request because the burden
and expense of responding to a request for “all documents” significantly outweighs the proposed
discovery’s likely benefit. The Johnson & Johnson Defendants further object to Plaintiffs’
characterization of Johnson & Johnson Defendants’ products as an asbestos-containing product
on the grounds that such an assertion is argumentative, assumes facts that are not in evidence,
and factually incorrect. Subject to and without waiving the foregoing objections, the Johnson &
Johnson Defendants respond as follows: The Johnson & Johnson Defendants will produce
relevant, non-privileged documents, if any, in its possession.




                                                   60
                              PRODUCT SUPPLY REQUESTS

       REQUEST NO. 1:        Any and all invoices for the purchase of talc from this defendant’s
suppliers of talc during the time period plaintiff alleges exposure to this defendant’s talcum
powder.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.        The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “exposure,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome because the Request is not limited to in scope or to the products alleged
in this lawsuit. The Johnson & Johnson Defendants further object to this Request because it
seeks documents that are not relevant to any claim or defense in this case, and it is not
reasonably calculated to lead to the discovery of admissible evidence. The Johnson & Johnson
Defendants further object to this Request because the burden and expense of responding to a
request for “all invoices” significantly outweighs the proposed discovery’s likely benefit. The
Johnson & Johnson Defendants further object to this Request to the extent it seeks documents
that are not within the possession, custody, or control of the Johnson & Johnson Defendants.

       REQUEST NO. 2:        Any and all invoices for the purchase of asbestos containing talc
during the time period plaintiff alleges exposure to asbestos-containing talcum powder.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.        The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “asbestos containing
talc,” “exposure,” and “asbestos-containing talcum powder,” as vague and ambiguous. The
Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because the Request is not limited in time, scope, or to the products alleged in this
lawsuit. The Johnson & Johnson Defendants further object to this Request because it seeks
documents that are not relevant to any claim or defense in this case, and it is not reasonably
calculated to lead to the discovery of admissible evidence. The Johnson & Johnson Defendants
further object to this Request because the burden and expense of responding to a request for “all
invoices” significantly outweighs the proposed discovery’s likely benefit.      The Johnson &



                                               61
Johnson Defendants further object to Plaintiffs’ characterization of Johnson & Johnson
Defendants’ products as an asbestos-containing product on the grounds that such an assertion is
argumentative, assumes facts that are not in evidence, and factually incorrect. Subject to and
without waiving the foregoing objections, the Johnson & Johnson Defendants respond as
follows: The Johnson & Johnson Defendants have never purchased asbestos-containing talc to
use to manufacture any of the products at issue in this lawsuit.

       REQUEST NO. 3:         Catalogs, order forms, pamphlets, brochures or any other
advertising material for talcum powder products purchased and/or sold between by this
defendant during the time period plaintiff alleges exposure to asbestos-containing talcum
powder.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “any other advertising
material,” “talcum powder products,” “exposure,” and “asbestos-containing talcum powder,” as
vague and ambiguous. The Johnson & Johnson Defendants further object to this Request as
overly broad and unduly burdensome because the Request is not limited in time, scope, to the
products at issue in this lawsuit, or to any “advertising material” viewed by Plaintiff. To the
extent this Request seeks documents regarding products that are not at issue in this lawsuit or
“advertising materials” not viewed by Plaintiff, the Johnson & Johnson Defendants further object
to this Request it is not reasonably calculated to lead to the discovery of admissible evidence.
The Johnson & Johnson Defendants further object to this Request because the burden and
expense of responding to a request for “Catalogs, order forms, pamphlets, brochures or any other
advertising material” significantly outweighs the proposed discovery’s likely benefit.       The
Johnson & Johnson Defendants further object to this Request because the Request, as phrased,
seeks documents, writings, records, or publications that are in the public domain and therefore
are equally available to Plaintiffs. Subject to and without waiving the foregoing objections, the
Johnson & Johnson Defendants respond as follows: The Johnson & Johnson Defendants will
produce relevant, non-privileged documents, if any, in its possession.




                                                62
       REQUEST NO. 4:         Work Orders, contracts, specifications, bid proposals and any other
business agreements from this defendant’s suppliers of talc, or for deliveries made to this
defendant’s facilities where this defendant manufactured talcum powder.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.         The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “other business
agreements” and “manufactured talcum powder,” as vague and ambiguous. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome
because the Request is not limited in time, scope, or to the products alleged in this lawsuit. To
the extent this Request seeks documents regarding products that are not at issue in this lawsuit,
the Johnson & Johnson Defendants further object to this Request it is not reasonably calculated
to lead to the discovery of admissible evidence. The Johnson & Johnson Defendants further
object to this Request because the burden and expense of responding to a request for “Work
Orders, contracts, specifications, bid proposals and any other business agreements” significantly
outweighs the proposed discovery’s likely benefit. Subject to and without waiving the foregoing
objections, the Johnson & Johnson Defendants respond as follows: The Johnson & Johnson
Defendants will produce relevant, non-privileged documents, if any, in its possession.

       REQUEST NO. 5:         Any and all documents produced in response to any co-defendant’s
request for production of documents and/or request for admissions.

       RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.         The Johnson & Johnson
Defendants further object to this Request to the extent it attempts to require the production of
documents that are protected by a court-imposed protective order. Subject to and without
waiving the foregoing objections, the Johnson & Johnson Defendants respond as follows: The
Johnson & Johnson Defendants will produce copies of any documents it produced in response to
any co-defendant’s request for production of documents and/or request for admissions.

       REQUEST NO. 6:         Any and all documents produced in any other litigation where
plaintiff alleges he/she was exposed to asbestos as set forth in plaintiff’s answers to
interrogatories and plaintiff’s depositions and subsequently developed mesothelioma.


                                               63
         RESPONSE:     Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “subsequently developed
mesothelioma,” as vague and ambiguous. The Johnson & Johnson Defendants further object to
this Request as overly broad and unduly burdensome because the Request is not limited in time,
scope, or to the products alleged in this lawsuit. To the extent this Request seeks documents
regarding products that are not at issue in this lawsuit or documents relating to mines that are not
at issue in this lawsuit, the Johnson & Johnson Defendants further object to this Request it is not
reasonably calculated to lead to the discovery of admissible evidence. The Johnson & Johnson
Defendants further object to this Request because the burden and expense of responding to a
request for “all documents” significantly outweighs the proposed discovery’s likely benefit. The
Johnson & Johnson Defendants further object to this Request to the extent it attempts to require
the production of documents that are protected by a court-imposed protective order.

         REQUEST NO. 7:       Any and all documents produced in any other litigation involving
the defendant’s facilities where this defendant manufactured talcum powder.

         RESPONSE:     Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “manufactured talcum
powder,” as vague and ambiguous. The Johnson & Johnson Defendants further object to this
Request as overly broad and unduly burdensome because the Request is not limited in time,
scope, to the products alleged in this lawsuit, or to facilities visited by Plaintiff. To the extent
this Request seeks documents regarding products that are not at issue in this lawsuit or document
regarding facilities never visited by Plaintiff, the Johnson & Johnson Defendants further object to
this Request it is not reasonably calculated to lead to the discovery of admissible evidence. The
Johnson & Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all documents” significantly outweighs the proposed discovery’s
likely benefit. The Johnson & Johnson Defendants further object to this Request to the extent it
attempts to require the production of documents that are protected by a court-imposed protective
order.




                                                64
       REQUEST NO. 8:          Any other documents, not previously referenced that evidence the
manufacture, sale, distribution, supply, use, contract and/or disposal of any talc-containing
products manufactured by this defendant.

       RESPONSE:          Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “use,” “contract,”
“disposal,” and “talc-containing products,” as vague and ambiguous. The Johnson & Johnson
Defendants further object to this Request as overly broad and unduly burdensome because the
Request is not limited in time, scope, or to the products alleged in this lawsuit. To the extent this
Request seeks documents regarding products that are not at issue in this lawsuit, the Johnson &
Johnson Defendants further object to this Request it is not reasonably calculated to lead to the
discovery of admissible evidence. The Johnson & Johnson Defendants further object to this
Request because the burden and expense of responding to a request for “all documents”
significantly outweighs the proposed discovery’s likely benefit.

       REQUEST NO. 9:          Any and all memos, tests, internal controls procedures or any other
documents relating to the testing of any talc-containing products manufactured, sold, supplied, or
used by this defendant.

       RESPONSE:          Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “tests,” “internal controls
procedues,” “talc-containing products,” and “used,” as vague and ambiguous. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome
because the Request is not limited in time, scope, to the products alleged in this lawsuit, or to the
types of testing related to the claims or defenses in this case. To the extent this Request seeks
documents regarding products that are not at issue in this lawsuit or testing records that are not
related to the claims or defenses in this case, the Johnson & Johnson Defendants further object to
this Request it is not reasonably calculated to lead to the discovery of admissible evidence. The
Johnson & Johnson Defendants further object to this Request because the burden and expense of
responding to a request for “all memos, tests, internal controls procedures or any other



                                                 65
documents” significantly outweighs the proposed discovery’s likely benefit. Subject to and
without waiving the foregoing objections, the Johnson & Johnson Defendants respond as
follows: The Johnson & Johnson Defendants will produce relevant, non-privileged documents, if
any, in its possession.

       REQUEST NO. 10:         Any and all reports, documents, memos, and/or other submissions
to any federal safety agency including but not limited to NIOSH and OSHA with regards to the
manufacture, sale, and/or use of asbestos containing products by this defendant.

       RESPONSE:          Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “submissions,” “federal
safety agency,” “asbestos containing products,” and “use,” as vague and ambiguous.            The
Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome because the Request is not limited in time, scope, to the products alleged in this
lawsuit, or to the type of exposure alleged in this lawsuit. To the extent this Request seeks
documents regarding products that are not at issue in this lawsuit or the type of exposure alleged
in this lawsuit, the Johnson & Johnson Defendants further object to this Request it is not
reasonably calculated to lead to the discovery of admissible evidence. The Johnson & Johnson
Defendants further object to this Request because the burden and expense of responding to a
request for “all reports, documents, memos, and/or other submissions” significantly outweighs
the proposed discovery’s likely benefit. The Johnson & Johnson Defendants further object to
this Request because the Request, as phrased, seeks documents, writings, records, or publications
that are in the public domain and therefore are equally available to Plaintiffs. The Johnson &
Johnson Defendants further object to Plaintiffs’ characterization of Johnson & Johnson
Defendants’ products as an asbestos-containing product on the grounds that such an assertion is
argumentative, assumes facts that are not in evidence, and factually incorrect.

       REQUEST NO. 11:         Any and all reports, documents, memos, and/or other submissions
to any federal safety agency including but not limited to NIOSH and OSHA with regards to the
manufacture, sale, and/or use of talc-containing products by this defendant.




                                                66
         RESPONSE:      Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “submissions,” “federal
safety agency,” “talc-containing products,” and “use,” as vague and ambiguous. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome
because the Request is not limited in time, scope, to the products alleged in this lawsuit, or to the
exposures alleged in this lawsuit. To the extent this Request seeks documents regarding products
that are not at issue in this lawsuit or to the exposures alleged in this lawsuit, the Johnson &
Johnson Defendants further object to this Request it is not reasonably calculated to lead to the
discovery of admissible evidence. The Johnson & Johnson Defendants further object to this
Request because the burden and expense of responding to a request for “all reports, documents,
memos, and/or other submissions” significantly outweighs the proposed discovery’s likely
benefit. The Johnson & Johnson Defendants further object to this Request because the Request,
as phrased, seeks documents, writings, records, or publications that are in the public domain and
therefore are equally available to Plaintiffs. Subject to and without waiving the foregoing
objections, the Johnson & Johnson Defendants respond as follows: The Johnson & Johnson
Defendants will produce relevant, non-privileged documents, if any, in its possession.

                                   RELIANCE MATERIALS

         REQUEST NO. 1:        Any and all copies of defendants’ exhibits that will be relied on at
the time of trial.

         RESPONSE:      Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “relied on,” as vague and
ambiguous.      The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome to the extent this Request attempts to impose obligations upon the
Johnson & Johnson Defendants beyond those required by the New Jersey Rules of
Court. Subject to and without waiving the foregoing objections, the Johnson & Johnson
Defendants responds as follows: The Johnson & Johnson Defendants will provide information
regarding exhibits as required by the Court's scheduling order and the New Jersey Rules of
Court.


                                                 67
         REQUEST NO. 2:         Any writings, records or papers forming a part of any proof you
intend to offer at the trial of this action in support of any defense or counterclaim, you assert in
this action.

         RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request to the extent it seeks the disclosure of information that
is protected by the attorney-client privilege, the work-product doctrine, and/or other applicable
privileges. The Johnson & Johnson Defendants further object to this Request as overly broad
and unduly burdensome to the extent this Request attempts to impose obligations upon the
Johnson & Johnson Defendants beyond those required by the New Jersey Rules of
Court. Subject to and without waiving the foregoing objections, the Johnson & Johnson
Defendants responds as follows: The Johnson & Johnson Defendants will provide information
regarding exhibits as required by the Court's scheduling order and the New Jersey Rules of
Court.

         REQUEST NO. 3:         All documents you rely upon to support any defense to the
allegations set forth in the plaintiff’s complaint.

         RESPONSE:       Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.          The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “rely upon,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request to the extent it
seeks the disclosure of information that is protected by the attorney-client privilege, the work-
product doctrine, and/or other applicable privileges. The Johnson & Johnson Defendants further
object to this Request as overly broad and unduly burdensome to the extent this Request attempts
to impose obligations upon the Johnson & Johnson Defendants beyond those required by the
New Jersey Rules of Court. Subject to and without waiving the foregoing objections, the
Johnson & Johnson Defendants responds as follows: The Johnson & Johnson Defendants will
provide information regarding exhibits as required by the Court's scheduling order and the New
Jersey Rules of Court.




                                                  68
        REQUEST NO. 4:          All documents that you intend to rely upon in support of any cross
claim or third-party claim in the case.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.                The Johnson & Johnson
Defendants further object to this Request, and specifically to the term “rely upon,” as vague and
ambiguous. The Johnson & Johnson Defendants further object to this Request to the extent it
seeks the disclosure of information that is protected by the attorney-client privilege, the work-
product doctrine, and/or other applicable privileges. The Johnson & Johnson Defendants further
object to this Request as overly broad and unduly burdensome to the extent this Request attempts
to impose obligations upon the Johnson & Johnson Defendants beyond those required by the
New Jersey Rules of Court. Subject to and without waiving the foregoing objections, the
Johnson & Johnson Defendants responds as follows: The Johnson & Johnson Defendants will
provide information regarding exhibits as required by the Court's scheduling order and the New
Jersey Rules of Court.

        REQUEST NO. 5:          All documents that you will rely upon to support any allegation
that any entity other than you is responsible for the plaintiff’s injuries.

        RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.                The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “rely upon” and
“responsible,” as vague and ambiguous. The Johnson & Johnson Defendants further object to
this Request to the extent it seeks the disclosure of information that is protected by the attorney-
client privilege, the work-product doctrine, and/or other applicable privileges. The Johnson &
Johnson Defendants further object to this Request as overly broad and unduly burdensome to the
extent this Request attempts to impose obligations upon the Johnson & Johnson Defendants
beyond those required by the New Jersey Rules of Court. Subject to and without waiving the
foregoing objections, the Johnson & Johnson Defendants responds as follows: The Johnson &
Johnson Defendants will provide information regarding exhibits as required by the Court's
scheduling order and the New Jersey Rules of Court.




                                                  69
       REQUEST NO. 6:          All documents you rely upon for the proposition that plaintiff’s
injuries were the result of asbestos exposure from products not manufactured, sold or installed by
you.

       RESPONSE:        Please see the Johnson & Johnson Defendants’ Preliminary Statement
and General Objections to Plaintiffs’ Requests for Production.           The Johnson & Johnson
Defendants further object to this Request, and specifically to the terms “rely upon,” “the result
of,” and “asbestos exposure,” as vague and ambiguous. The Johnson & Johnson Defendants
further object to this Request to the extent it seeks the disclosure of information that is protected
by the attorney-client privilege, the work-product doctrine, and/or other applicable privileges.
The Johnson & Johnson Defendants further object to this Request as overly broad and unduly
burdensome to the extent this Request attempts to impose obligations upon the Johnson &
Johnson Defendants beyond those required by the New Jersey Rules of Court. Subject to and
without waiving the foregoing objections, the Johnson & Johnson Defendants responds as
follows: The Johnson & Johnson Defendants will provide information regarding exhibits as
required by the Court's scheduling order and the New Jersey Rules of Court.




                                                 70
